Exhibit 10.144

 

--------------------------------------------------------------------------------

LEASE AGREEMENT BETWEEN

CRP HOLDINGS V, L.P.,

AS LANDLORD, AND

ENERGYTEC, INC.,

AS TENANT

DATED NOVEMBER 27, 2006

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS

 

--------------------------------------------------------------------------------

 

     

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

Lease Date:    November 27, 2006 Landlord:    CRP HOLDINGS V, L.P., a Delaware
limited partnership Tenant:    ENERGYTEC, INC., a Nevada corporation Premises:
   Suite No. 270-E, containing 4,009 rentable square feet, in the office
building commonly known as Preston Park Financial Center East (the “Building”),
and whose street address is 4965 Preston Park Boulevard, Plano, Texas 75093. The
Premises are outlined on the plan attached to the Lease as Exhibit A. The term
“Project” shall collectively refer to the Building, the land on which the
Building is located and the driveways, parking facilities, and similar
improvements and easements associated with the foregoing or the operation
thereof. The term “Complex” means the office building complex commonly known as
Preston Park Financial Center East and West, which is comprised of the Building
and the adjacent office building commonly known as Preston Park Financial Center
West (“Preston Park Financial Center West”), the land on which the Complex is
located, and the driveways, parking facilities and similar improvements and
easements associated with the foregoing or the operation thereof. The land on
which the Complex is located (the “Land”) is described on Exhibit B. Term:    64
full calendar months, plus any partial month from the Rent Commencement Date to
the end of the month in which the Rent Commencement Date falls, starting on the
Rent Commencement Date and ending at 5:00 p.m. local time on the last day of the
64th full calendar month following the Rent Commencement Date, subject to
adjustment and earlier termination as provided in the Lease. Lease Commencement
Date:    The date of this Lease. Rent Commencement Date:    The earliest of
(a) the date on which Tenant occupies any portion of the Premises and begins
conducting business therein, (b) the date on which the Work (as defined in
Exhibit D hereto) in the Premises is Substantially Completed (as defined in
Exhibit D hereto), or (c) the date on which the Work in the Premises would have
been Substantially Completed but for the occurrence of any Tenant Delay Days (as
defined in Exhibit D hereto). Basic Rent:    Subject to the conditional
abatement of Basic Rent set forth on Exhibit I hereto, Basic Rent shall be the
following amounts for the following periods of time:     

Lease Months

  

Annual Basic Rent Rate Per
Rentable Square Foot in the
Premises

  

Monthly Basic Rent

   1 – 24    $21.50    $7,182.79    25 – 48    $22.00    $7,349.83    49 – 64   
$22.50    $7,516.88    As used herein, the term “Lease Month” means each
calendar month during the Term (and if the Rent Commencement Date does not occur
on the first day of a calendar month, the period from the Rent Commencement Date
to the first day of the next calendar month shall be included in the first Lease
Month for purposes of determining the duration of the Term and the monthly Basic
Rent rate applicable for such partial month). Security Deposit:    $7,516.88.
Rent:    Basic Rent, Tenant’s Proportionate Share of Taxes and Electrical Costs,
Tenant’s share of Additional Rent, and all other sums that Tenant may owe to
Landlord or otherwise be required to pay under the Lease. Permitted Use:   
General office use. Tenant’s Proportionate Share:    1.114%, which is the
percentage obtained by dividing (a) the number of rentable square feet in the
Premises as stated above by (b) the 359,750 rentable square feet in the Complex.
Tenant acknowledges that Landlord may elect at any time, and from time to time,
to determine Operating Costs, Taxes and Electrical Costs by accounting for the
Building and Preston Park Financial Center West separately, whereby (1) Tenant’s
Proportionate Share shall be 2.286%, which is the percentage obtained by
dividing (A) the rentable square feet of area in the Premises as stated above by
(B) the number of rentable square feet in the Building (175,341), (2) each
reference in Section 4 of this Lease to the Complex shall be deemed to be a
reference to the Project only, and (3) to the extent the Building and Preston
Park Financial Center West are operated as one complex, any Operating Costs,
Electrical Costs or Taxes that are allocable to both the Building and Preston
Park Financial Center West may be prorated among the buildings based upon the
number of rentable square feet in

 

   i   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

   the Building and in Preston Park Financial Center West (including snowplowing
charges, landscaping fees and, if applicable, Taxes). Additionally, if any
Operating Costs are reasonably allocated by Landlord between the Building and
Preston Park Financial Center West (including management office overhead
charges), such Operating Costs shall be prorated among the buildings as provided
above. Landlord and Tenant stipulate that the number of rentable square feet in
the Premises, the Building and the Complex set forth above is conclusive and
shall be binding upon them. Expense Stop:    Operating Costs for the calendar
year 2007 (grossed up as provided in Section 4(b)(6) of the Lease). Base Tax
Year:    The calendar year 2007. Initial Liability Insurance Amount:   
$3,000,000 Tenant’s Address:   

Prior to Rent Commencement Date:

EnergyTec, Inc.

14785 Preston Road, Suite S-550

Dallas, Texas 75254-7876

Attention: Dorothea Krempein

Telephone: 972.789.5134

Telecopy: 972.789.5138

  

Following Rent Commencement Date: EnergyTec, Inc.

4965 Preston Park Boulevard, Suite 270-E Plano, Texas 75093

Attention: [To be determined pursuant to Exhibit E hereto.]

Telephone: [To be determined pursuant to Exhibit E hereto.]

Telecopy: [To be determined pursuant to Exhibit E hereto.]

Landlord’s Address:   

For all Notices:

CRP Holdings V, L.P.

c/o CAPSTAR Commercial Real Estate Services, Ltd.

4975 Preston Park Boulevard, Suite 15

Plano, Texas 75093

Attention: Property Manager

Telephone: 972.985.4000

Telecopy: 972.985.4083

  

With a copy to:

CRP Holdings V, L.P.

c/o Colony Realty Partners

One International Place

Boston, Massachusetts 02110

Attention: Henry G. Brauer

Telephone: 617.235.6300

Telecopy: 617.235.6399

 

   ii   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

LANDLORD:   CRP HOLDINGS V, L.P., a Delaware limited partnership   By:   CRP
Holdings GP-V, LLC, a Delaware limited liability company, its general partner  
    By:   /s/ Henry G. Brauer         Henry G. Brauer, Executive Vice President
TENANT:   ENERGYTEC, INC., a Nevada corporation       By:   /s/ Dorothea
Krempein         Dorothea Krempein, Chief Financial Officer

 

   iii   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page No.

1.

  DEFINITIONS AND BASIC PROVISIONS    1

2.

  LEASE GRANT    1

3.

 

TENDER OF POSSESSION

   1

4.

 

RENT

   1  

(a)

   Payment    1  

(b)

   Operating Costs; Taxes; Electrical Costs    2

5.

 

DELINQUENT PAYMENT; HANDLING CHARGES

   4

6.

 

SECURITY DEPOSIT

   4

7.

 

LANDLORD’S OBLIGATIONS

   4  

(a)

   Services    4  

(b)

   Excess Utility Use    4  

(c)

   Restoration of Services; Abatement    5

8.

  IMPROVEMENTS; ALTERATIONS; REPAIRS; MAINTENANCE    5  

(a)

   Improvements; Alterations    5  

(b)

   Repairs; Maintenance    5  

(c)

   Performance of Work    6  

(d)

   Mechanic’s Liens    6

9.

  USE    6

10.

  ASSIGNMENT AND SUBLETTING    7  

(a)

   Transfers    7  

(b)

   Consent Standards    7  

(c)

   Request for Consent    7  

(d)

   Conditions to Consent    7  

(e)

   Attornment by Subtenants    8  

(f)

   Cancellation    8  

(g)

   Additional Compensation    8  

(h)

   Permitted Transfers    8  

(i)

   Exclusive Use    9

11.

  INSURANCE; WAIVERS; SUBROGATION; INDEMNITY    9  

(a)

   Tenant’s Insurance    9  

(b)

   Landlord’s Insurance    10  

(c)

   No Subrogation; Waiver of Property Claims    10  

(d)

   Indemnity    10

12.

  SUBORDINATION; ATTORNMENT; NOTICE TO LANDLORD’S MORTGAGEE    11  

(a)

   Subordination    11  

(b)

   Attornment    11  

(c)

   Notice to Landlord’s Mortgagee    11  

(d)

   Landlord’s Mortgagee’s Protection Provisions    11

13.

  RULES AND REGULATIONS    12

14.

  CONDEMNATION    12  

(a)

   Total Taking    12  

(b)

   Partial Taking - Tenant’s Rights    12  

(c)

   Partial Taking - Landlord’s Rights    12  

(d)

   Temporary Taking    12  

(e)

   Award    12

 

   iv   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

15.

  FIRE OR OTHER CASUALTY    13   (a)    Repair Estimate    13   (b)    Tenant’s
Rights    13   (c)    Landlord’s Rights    13   (d)    Repair Obligation    13  
(e)    Abatement of Rent    13

16.

  PERSONAL PROPERTY TAXES    13

17.

  EVENTS OF DEFAULT    13   (a)    Payment Default    13   (b)    Abandonment   
14   (c)    Estoppel    14   (d)    Insurance    14   (e)    Mechanic’s Liens   
14   (f)    Other Defaults    14   (g)    Insolvency    14

18.

  REMEDIES    14   (a)    Termination of Lease    14   (b)    Termination of
Possession    14   (c)    Perform Acts on Behalf of Tenant    15   (d)   
Suspension of Services    15   (e)    Alteration of Locks    15

19.

  PAYMENT BY TENANT; NON-WAIVER; CUMULATIVE REMEDIES.    15   (a)    Payment by
Tenant    15   (b)    No Waiver    15   (c)    Cumulative Remedies    15

20.

  LANDLORD’S LIEN    16

21.

  SURRENDER OF PREMISES    16

22.

  HOLDING OVER    16

23.

  CERTAIN RIGHTS RESERVED BY LANDLORD    17   (a)    Building Operations    17  
(b)    Security    17   (c)    Prospective Purchasers and Lenders    17   (d)   
Prospective Tenants    17

24.

  SUBSTITUTION SPACE    17

25.

  MISCELLANEOUS    17   (a)    Landlord Transfer    17   (b)    Landlord’s
Liability    18   (c)    Force Majeure    18   (d)    Brokerage    18   (e)   
Estoppel Certificates    18   (f)    Notices    18   (g)    Separability    18  
(h)    Amendments; Binding Effect; No Electronic Records    18   (i)    Quiet
Enjoyment    19   (j)    No Merger    19   (k)    No Offer    19   (l)    Entire
Agreement    19   (m)    Waiver of Jury Trial    19   (n)    Governing Law    19
  (o)    Recording    19

 

   v   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

  (p)    Water or Mold Notification    19   (q)    Joint and Several Liability
   19   (r)    Financial Reports    20   (s)    Landlord’s Fees    20   (t)   
Telecommunications    20   (u)    Confidentiality    20   (v)    Authority    20
  (w)    Hazardous Materials    21   (x)    List of Exhibits    21   (y)   
Determination of Charges    21   (z)    Prohibited Persons and Transactions   
21

26.

  OTHER PROVISIONS.    21   (a)    Shared Conference Room    21   (b)   
Exercise Facility    22

27.

  TEMPORARY SPACE.    22   (a)    Lease Grant; Term; Acceptance; Insurance    22
  (b)    Basic Rent; Additional Rent; Tenant’s Proportionate Share    22   (c)
   Landlord’s Right to Relocate    22   (d)    Surrender of Temporary Space Upon
Commencement Date    22

 

   vi   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page No.

Additional Rent

   2

Affiliate

   1

Architect

   D-1

Base Tax Year

   ii

Basic Lease Information

   1

Basic Rent

   i

Building

   i

Building’s Structure

   1

Building’s Systems

   1

Casualty

   12

Collateral

   16

Complex

   i

Conference Room

   21

Construction Allowance

   D-3

Damage Notice

   12

Default Rate

   4

Disabilities Acts

   6

Electrical Costs

   3

Estimated Delivery Date

   1

Event of Default

   13

Expense Stop

   ii

Fitness Center

   21

GAAP

   9

Hazardous Materials

   20

HVAC

   4

including

   1

Initial Liability Insurance Amount

   ii

Land

   i

Landlord

   1

Landlord’s Mortgagee

   11

Law

   1

Laws

   1

Lease

   1

Lease Month

   i

Loss

   10

Mortgage

   11

Move-Out Date

   22

OFAC

   21

Operating Costs

   2

Operating Costs and Tax Statement

   3

Parking Area

   G-1

Permitted Transfer

   8

Permitted Transferee

   8

Permitted Use

   i

Premises

   i

Preston Park Financial Center West

   i

Primary Lease

   11

Project

   i

Refusal Notice

   H-1

Refusal Space

   H-1

Rent

   i

Rent Commencement Date

   i

 

   vii   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

Repair Period

   13

Security Deposit

   i

Space Plans

   D-1

Substantial Completion

   D-3

Substantially Completed

   D-3

Taking

   12

Tangible Net Worth

   9

Taxes

   3

Telecommunications Services

   20

Temporary Space

   22

Temporary Space Term

   22

Tenant

   1

Tenant Delay Day

   D-2

Tenant Party

   1

Tenant’s Off-Premises Equipment

   1

Tenant’s Proportionate Share

   ii

Term

   i

Third Party Offer

   H-1

Total Construction Costs

   D-3

Transfer

   7

UCC

   16

Work

   D-2

Working Drawings

   D-2

 

   viii   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

LEASE

This Lease Agreement (this “Lease”) is entered into as of November 27, 2006,
between CRP HOLDINGS V, L.P., a Delaware limited partnership (“Landlord”), and
ENERGYTEC, INC., a Nevada corporation (“Tenant”).

1. Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) executed by
Landlord and Tenant contemporaneously herewith are incorporated herein by
reference for all purposes. Additionally, the following terms shall have the
following meanings when used in this Lease: “Affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question; “Building’s Structure” means the Building’s exterior walls, roof,
elevator shafts, footings, foundations, structural portions of load-bearing
walls, structural floors and subfloors, and structural columns and beams;
“Building’s Systems” means the Building’s HVAC, life-safety, plumbing,
electrical, and mechanical systems; “including” means including, without
limitation; “Laws” means all federal, state, and local laws, ordinances, rules
and regulations, all court orders, governmental directives, and governmental
orders and all interpretations of the foregoing, and all restrictive covenants
affecting the Project, and “Law” means any of the foregoing; “Tenant’s
Off-Premises Equipment” means any of Tenant’s equipment or other property that
may be located on or about the Project (other than inside the Premises); and
“Tenant Party” means any of the following persons: Tenant; any assignees
claiming by, through, or under Tenant; any subtenants claiming by, through, or
under Tenant; and any of their respective agents, contractors, employees,
licensees, guests and invitees.

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises.

3. Tender of Possession. Landlord and Tenant presently anticipate that
possession of the Premises will be tendered to Tenant in the condition required
by this Lease on or about February 1, 2007 (the “Estimated Delivery Date”). If
Landlord is unable to tender possession of the Premises in such condition to
Tenant by the Estimated Delivery Date, then (a) the validity of this Lease shall
not be affected or impaired thereby, (b) Landlord shall not be in default
hereunder or be liable for damages therefor, and (c) Tenant shall accept
possession of the Premises when Landlord tenders possession thereof to Tenant.
By occupying the Premises, Tenant shall be deemed to have accepted the Premises
in their condition as of the date of such occupancy, subject to the performance
of punch-list items that remain to be performed by Landlord, if any. Prior to
occupying the Premises, Tenant shall execute and deliver to Landlord a letter
substantially in the form of Exhibit E hereto confirming (1) the Rent
Commencement Date and the expiration date of the initial Term, (2) that Tenant
has accepted the Premises, and (3) that Landlord has performed all of its
obligations with respect to the Premises (except for punch-list items specified
in such letter); however, the failure of the parties to execute such letter
shall not defer the Rent Commencement Date or otherwise invalidate this Lease.
Occupancy of the Premises by Tenant prior to the Rent Commencement Date shall be
subject to all of the provisions of this Lease excepting only those requiring
the payment of Basic Rent, Additional Rent, Taxes and Electrical Costs (each as
defined herein).

4. Rent.

(a) Payment. Tenant shall timely pay to Landlord Rent, without notice, demand,
deduction or set off (except as otherwise expressly provided herein), by good
and sufficient check drawn on a national banking association at Landlord’s
address provided for in this Lease or as otherwise specified by Landlord and
shall be accompanied by all applicable state and local sales or use taxes. The
obligations of Tenant to pay Basic Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Basic
Rent, adjusted as herein provided, shall be payable monthly in advance. The
first monthly installment of Basic Rent shall be payable contemporaneously with
the execution of this Lease; thereafter, Basic Rent shall be payable on the
first day of each month beginning on the first day of the second full calendar
month of the Term. The monthly Basic Rent for any partial month at the beginning
of the Term shall equal the product of 1/365 of the annual Basic Rent in effect
during the partial month and the number of days in the partial month and shall
be due on the Rent Commencement Date.

 

  

1

  

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

Payments of Basic Rent for any fractional calendar month at the end of the Term
shall be similarly prorated. Tenant shall pay Additional Rent at the same time
and in the same manner as Basic Rent.

(b) Operating Costs; Taxes; Electrical Costs.

(1) Tenant shall pay to Landlord the amount (per each rentable square foot in
the Premises) (“Additional Rent”) by which the annual Operating Costs (defined
below) per rentable square foot in the Complex exceed the Expense Stop (per
rentable square foot in the Complex). Landlord may make a good faith estimate of
the Additional Rent to be due by Tenant for any calendar year or part thereof
during the Term. During each calendar year or partial calendar year of the Term
(after the base year, if the Expense Stop is calculated on a base year basis),
Tenant shall pay to Landlord, in advance concurrently with each monthly
installment of Basic Rent, an amount equal to the estimated Additional Rent for
such calendar year or part thereof divided by the number of months therein. From
time to time, Landlord may estimate and re-estimate the Additional Rent to be
due by Tenant and deliver a copy of the estimate or re-estimate to Tenant.
Thereafter, the monthly installments of Additional Rent payable by Tenant shall
be appropriately adjusted in accordance with the estimations so that, by the end
of the calendar year in question, Tenant shall have paid all of the Additional
Rent as estimated by Landlord. Any amounts paid based on such an estimate shall
be subject to adjustment as herein provided when actual Operating Costs are
available for each calendar year.

(2) The term “Operating Costs” means all expenses and disbursements (subject to
the limitations set forth below) that Landlord incurs in connection with the
ownership, operation, and maintenance of the Complex, determined in accordance
with sound accounting principles consistently applied, including the following
costs: (A) wages and salaries of all on-site employees at or below the grade of
senior building manager engaged in the operation, maintenance or security of the
Complex (together with Landlord’s reasonable allocation of expenses of off-site
employees at or below the grade of senior building manager who perform a portion
of their services in connection with the operation, maintenance or security of
the Complex), including taxes, insurance and benefits relating thereto; (B) all
supplies and materials used in the operation, maintenance, repair, replacement,
and security of the Complex; (C) costs for improvements made to the Complex
which, although capital in nature, are expected to reduce the normal operating
costs (including all utility costs) of the Complex, as amortized using a
commercially reasonable interest rate over the time period reasonably estimated
by Landlord to recover the costs thereof taking into consideration the
anticipated cost savings, as determined by Landlord using its good faith,
commercially reasonable judgment, as well as capital improvements made in order
to comply with any Law hereafter promulgated by any governmental authority or
any interpretation hereafter rendered with respect to any existing Law, as
amortized using a commercially reasonable interest rate over the useful economic
life of such improvements as determined by Landlord in its reasonable
discretion; (D) cost of all utilities, except Electrical Costs and the cost of
other utilities reimbursable to Landlord by the Complex’s tenants other than
pursuant to a provision similar to this Section 4(b); (E) insurance expenses;
(F) repairs, replacements, and general maintenance of the Complex; (G) fair
market rental and other costs with respect to the management office for the
Complex; and (H) service, maintenance and management contracts with independent
contractors for the operation, maintenance, management, repair, replacement, or
security of the Complex (including alarm service, window cleaning, and elevator
maintenance).

Operating Costs shall not include costs for (i) capital improvements made to the
Complex, other than capital improvements described in Section 4(b)(2)(C) and
except for items which are generally considered maintenance and repair items,
such as painting of common areas, replacement of carpet in elevator lobbies, and
the like; (ii) repair, replacements and general maintenance paid by proceeds of
insurance or by Tenant or other third parties; (iii) interest, amortization or
other payments on loans to Landlord; (iv) depreciation; (v) leasing commissions;
(vi) legal expenses for services, other than those that benefit the Complex
tenants generally (e.g., tax disputes); (vii) renovating or otherwise improving
space for occupants of the Complex or vacant space in the Complex; (viii) Taxes;
and (ix) federal income taxes imposed on or measured by the income of Landlord
from the operation of the Complex. If the Expense Stop is calculated on a base
year basis,

 

   2   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

Operating Costs for the base year only shall not include costs incurred due to
extraordinary circumstances, including market-wide labor rate increases due to
boycotts and strikes; utility rate increases due to extraordinary circumstances,
including conservation surcharges, boycotts, embargos or other shortages;
insurance deductibles; or amortized costs relating to capital improvements.

(3) Tenant shall also pay Tenant’s Proportionate Share of any increase in Taxes
for each year and partial year falling within the Term over the Taxes for the
Base Tax Year. Tenant shall pay Tenant’s Proportionate Share of Taxes in the
same manner as provided above for Tenant’s Proportionate Share of Operating
Costs. “Taxes” means taxes, assessments, and governmental charges or fees
whether federal, state, county or municipal, and whether they be by taxing
districts or authorities presently taxing or by others, subsequently created or
otherwise, and any other taxes and assessments (including non-governmental
assessments for common charges under a restrictive covenant or other private
agreement that are not treated as part of Operating Costs) now or hereafter
attributable to the Complex (or its operation), excluding, however, penalties
and interest thereon and federal and state taxes on income (if the present
method of taxation changes so that in lieu of or in addition to the whole or any
part of any Taxes, there is levied on Landlord a capital tax directly on the
rents received therefrom or a franchise tax, assessment, or charge based, in
whole or in part, upon such rents for the Complex, then all such taxes,
assessments, or charges, or the part thereof so based, shall be deemed to be
included within the term “Taxes” for purposes hereof). Notwithstanding anything
to the contrary herein, Taxes shall include the Texas franchise tax and/or any
other business tax imposed under Texas Tax Code Chapter 171 and/or any successor
statutory provision for reports due under any such provision. Taxes shall
include the costs of consultants retained in an effort to lower taxes and all
costs incurred in disputing any taxes or in seeking to lower the tax valuation
of the Complex. For property tax purposes, Tenant waives all rights to protest
or appeal the appraised value of the Premises, as well as the Complex, and all
rights to receive notices of reappraisement as set forth in Sections 41.413 and
42.015 of the Texas Tax Code.

(4) Tenant shall also pay to Landlord Tenant’s Proportionate Share of the cost
of all electricity used by the Complex (“Electrical Costs”). Such amount shall
be payable in monthly installments on the Rent Commencement Date and on the
first day of each calendar month thereafter. Each installment shall be based on
Landlord’s estimate of the amount due for each month. From time to time during
any calendar year, Landlord may estimate or re-estimate the Electrical Costs to
be due by Tenant for that calendar year and deliver a copy of the estimate or
re-estimate to Tenant. Thereafter, the monthly installments of Electrical Costs
payable by Tenant shall be appropriately adjusted in accordance with the
estimations.

(5) By April 1 of each calendar year, or as soon thereafter as practicable,
Landlord shall furnish to Tenant a statement of Operating Costs and Electrical
Costs for the previous year, in each case adjusted as provided in
Section 4(b)(6), and of the Taxes for the previous year (the “Operating Costs
and Tax Statement”). If Tenant’s estimated payments of Operating Costs,
Electrical Costs or Taxes under this Section 4(b) for the year covered by the
Operating Costs and Tax Statement exceed Tenant’s Proportionate Share of such
items as indicated in the Operating Costs and Tax Statement, then Landlord shall
promptly credit or reimburse Tenant for such excess; likewise, if Tenant’s
estimated payments of Operating Costs, Electrical Costs or Taxes under this
Section 4(b) for such year are less than Tenant’s Proportionate Share of such
items as indicated in the Operating Costs and Tax Statement, then Tenant shall
promptly pay Landlord such deficiency.

(6) With respect to any calendar year or partial calendar year in which the
Complex is not occupied to the extent of 95% of the rentable area thereof, or
Landlord is not supplying services to 95% of the rentable area thereof, the
Operating Costs and Electrical Costs for such period which vary with the
occupancy of the Building shall, for the purposes hereof, be increased to the
amount which would have been incurred had the Complex been occupied to the
extent of 95% of the rentable area thereof and Landlord had been supplying
services to 95% of the rentable area thereof.

 

   3   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from the date due until paid at the lesser
of eighteen percent per annum or the maximum lawful rate of interest (such
lesser amount is referred to herein as the “Default Rate”); additionally,
Landlord, in addition to all other rights and remedies available to it, may
charge Tenant a fee equal to five percent of the delinquent payment to reimburse
Landlord for its cost and inconvenience incurred as a consequence of Tenant’s
delinquency. In no event, however, shall the charges permitted under this
Section 5 or elsewhere in this Lease, to the extent they are considered to be
interest under applicable Law, exceed the maximum lawful rate of interest.
Notwithstanding the foregoing, the late fee referenced above shall not be
charged with respect to the first occurrence (but not any subsequent occurrence)
during any 12-month period that Tenant fails to make payment when due, until
five days after Landlord delivers written notice of such delinquency to Tenant.

6. Security Deposit. Contemporaneously with the execution of this Lease, Tenant
shall pay to Landlord the Security Deposit, which shall be held by Landlord to
secure Tenant’s performance of its obligations under this Lease. The Security
Deposit is not an advance payment of Rent or a measure or limit of Landlord’s
damages upon an Event of Default (as defined herein). Landlord may, from time to
time following an Event of Default and without prejudice to any other remedy,
use all or a part of the Security Deposit to perform any obligation Tenant fails
to perform hereunder. Following any such application of the Security Deposit,
Tenant shall pay to Landlord on demand the amount so applied in order to restore
the Security Deposit to its original amount. Provided that Tenant has performed
all of its obligations hereunder, Landlord shall, within 60 days after the
expiration of the Term and Tenant’s surrender of the Premises in compliance with
the provisions of this Lease, return to Tenant the portion of the Security
Deposit which was not applied to satisfy Tenant’s obligations. The Security
Deposit may be commingled with other funds, and no interest shall be paid
thereon. If Landlord transfers its interest in the Premises and the transferee
assumes Landlord’s obligations under this Lease, then Landlord may assign the
Security Deposit to the transferee and Landlord thereafter shall have no further
liability for the return of the Security Deposit. The rights and obligations of
Landlord and Tenant under this Section 6 are subject to any other requirements
and conditions imposed by Laws applicable to the Security Deposit.

7. Landlord’s Obligations.

(a) Services. Landlord shall use all reasonable efforts to furnish to Tenant:
(1) water at those points of supply provided for general use of tenants of the
Building; (2) heated and refrigerated air conditioning (“HVAC”) as appropriate,
at such temperatures and in such amounts as are standard for comparable
buildings in the vicinity of the Building; (3) janitorial service to the
Premises on weekdays, other than holidays, for Building-standard installations
and such window washing as may from time to time be reasonably required;
(4) elevators for ingress and egress to the floor on which the Premises are
located, in common with other tenants, provided that Landlord may reasonably
limit the number of operating elevators during non-business hours and holidays;
and (5) electrical current during normal business hours for equipment that does
not require more than 110 volts and whose electrical energy consumption does not
exceed normal office usage. Landlord shall maintain the common areas of the
Building in reasonably good order and condition, except for damage caused by a
Tenant Party. If Tenant desires any of the services specified in
Section 7(a)(2): (A) at any time other than between 7:00 a.m. and 6:00 p.m. on
weekdays and between 8:00 a.m. and 1:00 p.m. on Saturday (in each case other
than holidays), or (B) on Sunday or holidays, then such services shall be
supplied to Tenant upon the written request of Tenant delivered to Landlord
before 3:00 p.m. on the business day preceding such extra usage, and Tenant
shall pay to Landlord the cost of such services within 30 days after Landlord
has delivered to Tenant an invoice therefor. The costs incurred by Landlord in
providing after-hour HVAC service to Tenant shall include costs for electricity,
water, sewage, water treatment, labor, metering, filtering, and maintenance
reasonably allocated by Landlord to providing such service.

(b) Excess Utility Use. Landlord shall not be required to furnish electrical
current for equipment that requires more than 110 volts or other equipment whose
electrical energy consumption exceeds normal office usage. If Tenant’s
requirements for or consumption of electricity exceed the electricity to be
provided by Landlord as described in Section 7(a), Landlord shall, at Tenant’s
expense, make reasonable efforts to supply such service through the
then-existing feeders and risers serving the Building and the Premises, and
Tenant shall pay to Landlord the cost of such service within 30 days after
Landlord has delivered to Tenant an invoice therefor. Landlord

 

   4   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

may determine the amount of such additional consumption and potential
consumption by any verifiable method, including installation of a separate meter
in the Premises installed, maintained, and read by Landlord, at Tenant’s
expense. Tenant shall not install any electrical equipment requiring special
wiring or requiring voltage in excess of 110 volts unless approved in advance by
Landlord, which approval shall not be unreasonably withheld. Tenant shall not
install any electrical equipment requiring voltage in excess of Building
capacity unless approved in advance by Landlord, which approval may be withheld
in Landlord’s sole discretion. The use of electricity in the Premises shall not
exceed the capacity of existing feeders and risers to or wiring in the Premises.
Any risers or wiring required to meet Tenant’s excess electrical requirements
shall, upon Tenant’s written request, be installed by Landlord, at Tenant’s
cost, if, in Landlord’s judgment, the same are necessary and shall not cause
permanent damage to the Building or the Premises, cause or create a dangerous or
hazardous condition, entail excessive or unreasonable alterations, repairs, or
expenses, or interfere with or disturb other tenants of the Building. If Tenant
uses machines or equipment in the Premises which affect the temperature
otherwise maintained by the air conditioning system or otherwise overload any
utility, Landlord may install supplemental air conditioning units or other
supplemental equipment in the Premises, and the cost thereof, including the cost
of installation, operation, use, and maintenance, in each case plus an
administrative fee of 15% of such cost, shall be paid by Tenant to Landlord
within 30 days after Landlord has delivered to Tenant an invoice therefor.

(c) Restoration of Services; Abatement. Landlord shall use reasonable efforts to
restore any service required of it that becomes unavailable; however, such
unavailability shall not render Landlord liable for any damages caused thereby,
be a constructive eviction of Tenant, constitute a breach of any implied
warranty, or, except as provided in the next sentence, entitle Tenant to any
abatement of Tenant’s obligations hereunder. If, however, Tenant is prevented
from using the Premises because of the unavailability of any such service for a
period of 25 consecutive business days following Landlord’s receipt from Tenant
of a written notice regarding such unavailability, the restoration of which is
within Landlord’s reasonable control, and such unavailability was not caused by
a Tenant Party or a governmental directive, then Tenant shall, as its exclusive
remedy be entitled to a reasonable abatement of Rent for each consecutive day
(after such 25-day period) that Tenant is so prevented from using the Premises.

8. Improvements; Alterations; Repairs; Maintenance.

(a) Improvements; Alterations. Improvements to the Premises shall be installed
at Tenant’s expense only in accordance with plans and specifications which have
been previously submitted to and approved in writing by Landlord, which approval
shall be governed by the provisions set forth in this Section 8(a). No
alterations or physical additions in or to the Premises may be made without
Landlord’s prior written consent, which shall not be unreasonably withheld or
delayed; however, Landlord may withhold its consent to any alteration or
addition that would adversely affect (in the reasonable discretion of Landlord)
the (1) Building’s Structure or the Building’s Systems (including the Building’s
restrooms or mechanical rooms), (2) exterior appearance of the Building,
(3) appearance of the Building’s common areas or elevator lobby areas, or
(4) provision of services to other occupants of the Building. Tenant shall not
paint or install lighting or decorations, signs, window or door lettering, or
advertising media of any type visible from the exterior of the Premises without
the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole and absolute discretion. All alterations, additions, and
improvements shall be constructed, maintained, and used by Tenant, at its risk
and expense, in accordance with all Laws; Landlord’s consent to or approval of
any alterations, additions or improvements (or the plans therefor) shall not
constitute a representation or warranty by Landlord, nor Landlord’s acceptance,
that the same comply with sound architectural and/or engineering practices or
with all applicable Laws, and Tenant shall be solely responsible for ensuring
all such compliance.

(b) Repairs; Maintenance. Tenant shall maintain the Premises in a clean, safe,
and operable condition, and shall not permit or allow to remain any waste or
damage to any portion of the Premises. Additionally, Tenant, at its sole
expense, shall repair, replace and maintain in good condition and in accordance
with all Laws and the equipment manufacturer’s suggested service programs, all
portions of the Premises, Tenant’s Off-Premises Equipment and all areas,
improvements and systems exclusively serving the Premises. Tenant shall repair
or replace, subject to Landlord’s direction and supervision, any damage to the
Building caused by a Tenant Party. If Tenant fails to make such repairs or
replacements within 15 days after the occurrence of such damage, then Landlord
may make the

 

   5   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

same at Tenant’s cost. If any such damage occurs outside of the Premises, then
Landlord may elect to repair such damage at Tenant’s expense, rather than having
Tenant repair such damage. The cost of all maintenance, repair or replacement
work performed by Landlord under this Section 8 shall be paid by Tenant to
Landlord within 30 days after Landlord has invoiced Tenant therefor.

(c) Performance of Work. All work described in this Section 8 shall be performed
only by Landlord or by contractors and subcontractors approved in writing by
Landlord. Tenant shall cause all contractors and subcontractors to procure and
maintain insurance coverage naming Landlord, Landlord’s property management
company and Landlord’s asset management company as additional insureds against
such risks, in such amounts, and with such companies as Landlord may reasonably
require. Tenant shall provide Landlord with the identities, mailing addresses
and telephone numbers of all persons performing work or supplying materials
prior to beginning such construction and Landlord may post on and about the
Premises notices of non-responsibility pursuant to applicable Laws. All such
work shall be performed in accordance with all Laws and in a good and
workmanlike manner so as not to damage the Building (including the Premises, the
Building’s Structure and the Building’s Systems). All such work which may affect
the Building’s Structure or the Building’s Systems must be approved by the
Building’s engineer of record, at Tenant’s expense and, at Landlord’s election,
must be performed by Landlord’s usual contractor for such work. All work
affecting the roof of the Building must be performed by Landlord’s roofing
contractor and no such work will be permitted if it would void or reduce the
warranty on the roof.

(d) Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to be
filed against the Premises or the Project in connection therewith. Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within ten days after Landlord has
delivered notice of the filing thereof to Tenant (or such earlier time period as
may be necessary to prevent the forfeiture of the Premises, the Project or any
interest of Landlord therein or the imposition of a civil or criminal fine with
respect thereto), either (1) pay the amount of the lien and cause the lien to be
released of record, or (2) diligently contest such lien and deliver to Landlord
a bond or other security reasonably satisfactory to Landlord. If Tenant fails to
timely take either such action, then Landlord may pay the lien claim, and any
amounts so paid, including expenses and interest, shall be paid by Tenant to
Landlord within ten days after Landlord has invoiced Tenant therefor. Landlord
and Tenant acknowledge and agree that their relationship is and shall be solely
that of “landlord-tenant” (thereby excluding a relationship of
“owner-contractor,” “owner-agent” or other similar relationships). Accordingly,
all materialmen, contractors, artisans, mechanics, laborers and any other
persons now or hereafter contracting with Tenant, any contractor or
subcontractor of Tenant or any other Tenant Party for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Premises, at any time from the date hereof until the end of the Term, are
hereby charged with notice that they look exclusively to Tenant to obtain
payment for same. Nothing herein shall be deemed a consent by Landlord to any
liens being placed upon the Premises, the Project or Landlord’s interest therein
due to any work performed by or for Tenant or deemed to give any contractor or
subcontractor or materialman any right or interest in any funds held by Landlord
to reimburse Tenant for any portion of the cost of such work. Tenant shall
defend, indemnify and hold harmless Landlord and its agents and representatives
from and against all claims, demands, causes of action, suits, judgments,
damages and expenses (including attorneys’ fees) in any way arising from or
relating to the failure by any Tenant Party to pay for any work performed,
materials furnished, or obligations incurred by or at the request of a Tenant
Party. This indemnity provision shall survive termination or expiration of this
Lease.

9. Use. Tenant shall continuously occupy and use the Premises only for the
Permitted Use and shall comply with all Laws relating to the use, condition,
access to, and occupancy of the Premises and will not commit waste, overload the
Building’s Structure or the Building’s Systems or subject the Premises to use
that would damage the Premises. The population density within the Premises as a
whole shall at no time exceed one person for each 300 rentable square feet in
the Premises. Tenant shall not conduct second or third shift operations within
the Premises; however, Tenant may use the Premises after normal business hours,
so long as Tenant is not generally conducting business from the Premises after
normal business hours. Notwithstanding anything in this Lease to the contrary,
as between Landlord and Tenant, (a) Tenant shall bear the risk of complying with
Title III of the Americans With

 

   6   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

Disabilities Act of 1990, any state laws governing handicapped access or
architectural barriers, and all rules, regulations, and guidelines promulgated
under such laws, as amended from time to time (the “Disabilities Acts”) in the
Premises, and (b) Landlord shall bear the risk of complying with the
Disabilities Acts in the common areas of the Building, other than compliance
that is necessitated by the use of the Premises for other than the Permitted Use
or as a result of any alterations or additions, including any initial tenant
improvement work, made by or on behalf of a Tenant Party (which risk and
responsibility shall be borne by Tenant). The Premises shall not be used for any
use which is disreputable, creates extraordinary fire hazards, or results in an
increased rate of insurance on the Building or its contents, or for the storage
of any Hazardous Materials (other than typical office supplies [e.g.,
photocopier toner] and then only in compliance with all Laws). Tenant shall not
use the Premises to conduct as its primary business the retail or discount sale
of securities. Tenant shall not use any substantial portion of the Premises for
a “call center,” any other telemarketing use, or any credit processing use. If,
because of a Tenant Party’s acts or because Tenant vacates the Premises, the
rate of insurance on the Building or its contents increases, then such acts
shall be an Event of Default, Tenant shall pay to Landlord the amount of such
increase on demand, and acceptance of such payment shall not waive any of
Landlord’s other rights. Tenant shall conduct its business and control each
other Tenant Party so as not to create any nuisance or unreasonably interfere
with other tenants or Landlord in its management of the Building.

10. Assignment and Subletting.

(a) Transfers. Except as provided in Section 10(h), Tenant shall not, without
the prior written consent of Landlord, (1) assign, transfer, or encumber this
Lease or any estate or interest herein, whether directly or by operation of law,
(2) permit any other entity to become Tenant hereunder by merger, consolidation,
or other reorganization, (3) if Tenant is an entity other than a corporation
whose stock is publicly traded, permit the transfer of an ownership interest in
Tenant so as to result in a change in the current control of Tenant, (4) sublet
any portion of the Premises, (5) grant any license, concession, or other right
of occupancy of any portion of the Premises, or (6) permit the use of the
Premises by any parties other than Tenant (any of the events listed in
Section 10(a)(1) through 10(a)(6) being a “Transfer”).

(b) Consent Standards. Landlord shall not unreasonably withhold its consent to
any assignment or subletting of the Premises, provided that the proposed
transferee (1) is creditworthy, (2) has a good reputation in the business
community, (3) will use the Premises for the Permitted Use (thus, excluding,
without limitation, uses for credit processing and telemarketing) and will not
use the Premises in any manner that would conflict with any exclusive use
agreement or other similar agreement entered into by Landlord with any other
tenant of the Building or Complex, (4) will not use the Premises, Building or
Project in a manner that would materially increase the pedestrian or vehicular
traffic to the Premises, Building or Project, (5) is not a governmental entity,
or subdivision or agency thereof, (6) is not another occupant of the Building or
Complex, and (7) is not a person or entity with whom Landlord is then, or has
been within the six-month period prior to the time Tenant seeks to enter into
such assignment or subletting, negotiating to lease space in the Building or
Complex or any Affiliate of any such person or entity; otherwise, Landlord may
withhold its consent in its sole discretion. Additionally, Landlord may withhold
its consent in its sole discretion to any proposed Transfer if any Event of
Default by Tenant then exists.

(c) Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least 15 business days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed documentation,
and the following information about the proposed transferee: name and address;
reasonably satisfactory information about its business and business history; its
proposed use of the Premises; banking, financial, and other credit information;
and general references sufficient to enable Landlord to determine the proposed
transferee’s creditworthiness and character. Concurrently with Tenant’s notice
of any request for consent to a Transfer, Tenant shall pay to Landlord a fee of
$1,000 to defray Landlord’s expenses in reviewing such request, and Tenant shall
also reimburse Landlord immediately upon request for its reasonable attorneys’
fees incurred in connection with considering any request for consent to a
Transfer.

 

   7   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

(d) Conditions to Consent. If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord’s consent to any Transfer shall
not waive Landlord’s rights as to any subsequent Transfers. If an Event of
Default occurs while the Premises or any part thereof are subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all rents becoming due to Tenant and apply such rents against Rent.
Tenant authorizes its transferees to make payments of rent directly to Landlord
upon receipt of notice from Landlord to do so following the occurrence of an
Event of Default hereunder. Tenant shall pay for the cost of any demising walls
or other improvements necessitated by a proposed subletting or assignment.

(e) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (1) liable for
any previous act or omission of Tenant under such sublease, (2) subject to any
counterclaim, offset or defense that such subtenant might have against Tenant,
(3) bound by any previous modification of such sublease not approved by Landlord
in writing or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment,
(4) bound by any security or advance rental deposit made by such subtenant which
is not delivered or paid over to Landlord and with respect to which such
subtenant shall look solely to Tenant for refund or reimbursement, or
(5) obligated to perform any work in the subleased space or to prepare it for
occupancy, and in connection with such attornment, the subtenant shall execute
and deliver to Landlord any instruments Landlord may reasonably request to
evidence and confirm such attornment. Each subtenant or licensee of Tenant shall
be deemed, automatically upon and as a condition of its occupying or using the
Premises or any part thereof, to have agreed to be bound by the terms and
conditions set forth in this Section 10(e). The provisions of this Section 10(e)
shall be self-operative, and no further instrument shall be required to give
effect to this provision.

(f) Cancellation. Landlord may, within 30 days after submission of Tenant’s
written request for Landlord’s consent to an assignment or subletting, cancel
this Lease as to the portion of the Premises proposed to be sublet or assigned
as of the date the proposed Transfer is to be effective. If Landlord cancels
this Lease as to any portion of the Premises, then this Lease shall cease for
such portion of the Premises and Tenant shall pay to Landlord all Rent accrued
through the cancellation date relating to the portion of the Premises covered by
the proposed Transfer. Thereafter, Landlord may lease such portion of the
Premises to the prospective transferee (or to any other person) without
liability to Tenant.

(g) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, the excess of (1) all compensation received by Tenant for a
Transfer less the actual out-of-pocket costs reasonably incurred by Tenant with
unaffiliated third parties (i.e., brokerage commissions and tenant finish work)
in connection with such Transfer (such costs shall be amortized on a
straight-line basis over the term of the Transfer in question) over (2) the Rent
allocable to the portion of the Premises covered thereby.

(h) Permitted Transfers. Notwithstanding Section 10(a), Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:

(1) an Affiliate of Tenant;

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (A) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (B) the
Tangible Net Worth of the surviving or created entity is not less than the
Tangible Net Worth of Tenant as of the date hereof; or

 

   8   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets, so long as (A) Tenant’s obligations hereunder are assumed by
the entity surviving such merger or created by such consolidation; and (B) such
entity’s Tangible Net Worth after such acquisition is not less than the Tangible
Net Worth of Tenant as of the date hereof.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building or the
Complex, Landlord or other tenants of the Building or the Complex. No later than
30 days after the effective date of any Permitted Transfer, Tenant agrees to
furnish Landlord with (i) copies of the instrument effecting any of the
foregoing Transfers, (ii) documentation establishing Tenant’s satisfaction of
the requirements set forth above applicable to any such Transfer, and
(iii) evidence of insurance as required under this Lease with respect to the
Permitted Transferee. The occurrence of a Permitted Transfer shall not waive
Landlord’s rights as to any subsequent Transfers. “Tangible Net Worth” means the
excess of total assets over total liabilities, in each case as determined in
accordance with generally accepted accounting principles consistently applied
(“GAAP”), excluding, however, from the determination of total assets all assets
which would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises. Any
subsequent Transfer by a Permitted Transferee shall be subject to the terms of
this Section 10.

(i) Exclusive Use. Upon Tenant’s written request therefor, pursuant to a
prospective Transfer and no more than once during any 12-month interval during
the Term, Landlord shall provide to Tenant a description of all of the exclusive
use and similar agreements then existing between Landlord and the other tenants
of the Complex. Tenant acknowledges that as part of an existing exclusive use
agreement, Landlord shall not allow any tenant in the Complex to operate a
retail or discount brokerage office that sells securities as its primary
business; accordingly, (1) it shall not be unreasonable for Landlord to withhold
its consent to a proposed Transfer to any company that sells retail or discount
securities as its primary business, and (2) Tenant shall not sublease, assign or
otherwise Transfer this Lease or any portion of the Premises to any company that
sells retail or discount securities as its primary business without the express
written consent of Landlord, which consent may be withheld in Landlord’s sole
and absolute discretion.

11. Insurance; Waivers; Subrogation; Indemnity.

(a) Tenant’s Insurance. Effective as of the earlier of (1) the date Tenant
enters or occupies the Premises, or (2) the Rent Commencement Date, and
continuing throughout the Term, Tenant shall maintain the following insurance
policies: (A) commercial general liability insurance in amounts of $3,000,000
per occurrence or, following the expiration of the initial Term, such other
amounts as Landlord may from time to time reasonably require (and, if the use
and occupancy of the Premises include any activity or matter that is or may be
excluded from coverage under a commercial general liability policy [e.g., the
sale, service or consumption of alcoholic beverages], Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter
[including liquor liability, if applicable] in such amounts as Landlord may
reasonably require), insuring Tenant, Landlord, Landlord’s property management
company, Landlord’s asset management company and, if requested in writing by
Landlord, Landlord’s Mortgagee, against all liability for injury to or death of
a person or persons or damage to property arising from the use and occupancy of
the Premises and (without implying any consent by Landlord to the installation
thereof) the installation, operation, maintenance, repair or removal of Tenant’s
Off-Premises Equipment, (B) insurance covering the full value of all alterations
and

 

   9   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

improvements and betterments in the Premises, naming Landlord and Landlord’s
Mortgagee as additional loss payees as their interests may appear, (C) insurance
covering the full value of all furniture, trade fixtures and personal property
(including property of Tenant or others) in the Premises or otherwise placed in
the Project by or on behalf of a Tenant Party (including Tenant’s Off-Premises
Equipment), (D) contractual liability insurance sufficient to cover Tenant’s
indemnity obligations hereunder (but only if such contractual liability
insurance is not already included in Tenant’s commercial general liability
insurance policy), (E) worker’s compensation insurance, and (F) business
interruption insurance in an amount reasonably acceptable to Landlord. Tenant’s
insurance shall provide primary coverage to Landlord when any policy issued to
Landlord provides duplicate or similar coverage, and in such circumstance
Landlord’s policy will be excess over Tenant’s policy. Tenant shall furnish to
Landlord certificates of such insurance and such other evidence satisfactory to
Landlord of the maintenance of all insurance coverages required hereunder at
least ten days prior to the earlier of the Rent Commencement Date or the date
Tenant enters or occupies the Premises, and at least 15 days prior to each
renewal of said insurance, and Tenant shall obtain a written obligation on the
part of each insurance company to notify Landlord at least 30 days before
cancellation or a material change of any such insurance policies. All such
insurance policies shall be in form, and issued by companies reasonably
satisfactory to Landlord. If Tenant fails to comply with the foregoing insurance
requirements or to deliver to Landlord the certificates or evidence of coverage
required herein, Landlord, in addition to any other remedy available pursuant to
this Lease or otherwise, may, but shall not be obligated to, obtain such
insurance and Tenant shall pay to Landlord on demand the premium costs thereof,
plus an administrative fee of 15% of such cost.

(b) Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses,
and (2) commercial general liability insurance in an amount of not less than
$3,000,000. Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary. The cost of all insurance
carried by Landlord with respect to the Project shall be included in Operating
Costs. The foregoing insurance policies and any other insurance carried by
Landlord shall be for the sole benefit of Landlord and under Landlord’s sole
control, and Tenant shall have no right or claim to any proceeds thereof or any
other rights thereunder. Notwithstanding anything in this Lease to the contrary,
Landlord’s indemnity obligations under this Lease shall be limited to the extent
any such claim is insured against under the terms of any insurance policy
maintained by Landlord (or is required to be maintained by Landlord under the
terms of this Lease).

(c) No Subrogation; Waiver of Property Claims. Landlord and Tenant each waives
any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy of the types described in this
Section 11 that covers the Project, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or is required
to be insured against under the terms hereof, regardless of whether the
negligence of the other party caused such Loss (defined below). Additionally,
Tenant waives any claim it may have against Landlord for any Loss to the extent
such Loss is caused by a terrorist act. Each party shall cause its insurance
carrier to endorse all applicable policies waiving the carrier’s rights of
recovery under subrogation or otherwise against the other party. Notwithstanding
any provision in this Lease to the contrary, Landlord, its agents, employees and
contractors shall not be liable to Tenant or to any party claiming by, through
or under Tenant for (and Tenant hereby releases Landlord and its servants,
agents, contractors, employees and invitees from any claim or responsibility
for) any damage to or destruction, loss, or loss of use, or theft of any
property of any Tenant Party located in or about the Project, caused by
casualty, theft, fire, third parties or any other matter or cause, regardless of
whether the negligence of any party caused such loss in whole or in part. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, any property of any Tenant Party located in or about
the Project.

(d) Indemnity. Subject to Section 11(c), Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including reasonable attorneys’ fees) arising from any injury to or
death of any person or the damage to or theft, destruction, loss, or loss of use
of, any property or inconvenience (a “Loss”) (1) occurring in or on the Project
(other than within the Premises) to the extent caused by the negligence or
willful misconduct of any Tenant Party, (2) occurring in the Premises, or
(3) arising out of the installation, operation,

 

   10   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

maintenance, repair or removal of any property of any Tenant Party located in or
about the Project, including Tenant’s Off-Premises Equipment. It being agreed
that clauses (2) and (3) of this indemnity are intended to indemnify Landlord
and its agents against the consequences of their own negligence or fault, even
when Landlord or its agents are jointly, comparatively, contributively, or
concurrently negligent with Tenant, and even though any such claim, cause of
action or suit is based upon or alleged to be based upon the strict liability of
Landlord or its agents; however, such indemnity shall not apply to the sole or
gross negligence or willful misconduct of Landlord and its agents. Subject to
Section 11(c), Landlord shall defend, indemnify, and hold harmless Tenant and
its agents from and against all claims, demands, liabilities, causes of action,
suits, judgments, damages, and expenses (including reasonable attorneys’ fees)
for any Loss arising from any occurrence in or on the Building’s common areas to
the extent caused by the negligence or willful misconduct of Landlord or its
agents. The indemnities set forth in this Lease shall survive termination or
expiration of this Lease and shall not terminate or be waived, diminished or
affected in any manner by any abatement or apportionment of Rent under any
provision of this Lease. If any proceeding is filed for which indemnity is
required hereunder, the indemnifying party agrees, upon request therefor, to
defend the indemnified party in such proceeding at its sole cost utilizing
counsel satisfactory to the indemnified party.

12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

(a) Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, a “Mortgage”), or any ground
lease, master lease, or primary lease (each, a “Primary Lease”), that now or
hereafter covers all or any part of the Premises (the mortgagee under any such
Mortgage, beneficiary under any such deed of trust, or the lessor under any such
Primary Lease is referred to herein as a “Landlord’s Mortgagee”). Any Landlord’s
Mortgagee may elect, at any time, unilaterally, to make this Lease superior to
its Mortgage, Primary Lease, or other interest in the Premises by so notifying
Tenant in writing. The provisions of this Section shall be self-operative and no
further instrument of subordination shall be required; however, in confirmation
of such subordination, Tenant shall execute and return to Landlord (or such
other party designated by Landlord) within ten days after written request
therefor such documentation, in recordable form if required, as a Landlord’s
Mortgagee may reasonably request to evidence the subordination of this Lease to
such Landlord’s Mortgagee’s Mortgage or Primary Lease (including a
subordination, non-disturbance and attornment agreement) or, if the Landlord’s
Mortgagee so elects, the subordination of such Landlord’s Mortgagee’s Mortgage
or Primary Lease to this Lease.

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder.

(d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord); (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; (3) bound by any security or advance rental deposit made by
Tenant which is not delivered or paid over to Landlord’s Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement; (4) bound by any termination, amendment or modification of this
Lease made without Landlord’s Mortgagee’s consent and written approval, except
for those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior

 

   11   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

lessor (including Landlord) except for those offset rights which (A) are
expressly provided in this Lease, (B) relate to periods of time following the
acquisition of the Building by Landlord’s Mortgagee, and (C) Tenant has provided
written notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a
reasonable opportunity to cure the event giving rise to such offset event.
Landlord’s Mortgagee shall have no liability or responsibility under or pursuant
to the terms of this Lease or otherwise after it ceases to own an interest in
the Project. Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan.

13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Project which are attached hereto as Exhibit C. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Project and related facilities, provided that such changes are applicable to
all tenants of the Project, will not unreasonably interfere with Tenant’s use of
the Premises and are enforced by Landlord in a non-discriminatory manner. Tenant
shall be responsible for the compliance with such rules and regulations by each
Tenant Party.

14. Condemnation.

(a) Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

(b) Partial Taking - Tenant’s Rights. If any part of the Building becomes
subject to a Taking and such Taking will prevent Tenant from conducting on a
permanent basis its business in the Premises in a manner reasonably comparable
to that conducted immediately before such Taking, then Tenant may terminate this
Lease as of the date of such Taking by giving written notice to Landlord within
30 days after the Taking, and Basic Rent and Additional Rent shall be
apportioned as of the date of such Taking. If Tenant does not terminate this
Lease, then Rent shall be abated on a reasonable basis as to that portion of the
Premises rendered untenantable by the Taking.

(c) Partial Taking - Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written notice thereof to Tenant
within 30 days after such Taking, and Basic Rent and Additional Rent shall be
apportioned as of the date of such Taking. If Landlord does not so terminate
this Lease, then this Lease will continue, but if any portion of the Premises
has been taken, Rent shall abate as provided in the last sentence of
Section 14(b).

(d) Temporary Taking. If all or any portion of the Premises becomes subject to a
Taking for a limited period of time, this Lease shall remain in full force and
effect and Tenant shall continue to perform all of the terms, conditions and
covenants of this Lease, including the payment of Basic Rent and all other
amounts required hereunder. If any such temporary Taking terminates prior to the
expiration of the Term, Tenant shall restore the Premises as nearly as possible
to the condition prior to such temporary Taking, at Tenant’s sole cost and
expense. Landlord shall be entitled to receive the entire award for any such
temporary Taking, except that Tenant shall be entitled to receive the portion of
such award which (1) compensates Tenant for its loss of use of the Premises
within the Term and (2) reimburses Tenant for the reasonable out-of-pocket costs
actually incurred by Tenant to restore the Premises as required by this Section.

(e) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.

 

   12   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

15. Fire or Other Casualty.

(a) Repair Estimate. If the Premises or the Building are damaged by fire or
other casualty (a “Casualty”), Landlord shall, within 90 days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.

(b) Tenant’s Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Casualty and Landlord estimates that the damage caused thereby cannot be
repaired within 270-E days after the commencement of repairs (the “Repair
Period”), then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within 30 days after the Damage Notice has
been delivered to Tenant.

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period, (2) the damage to the Premises
exceeds 50% of the replacement cost thereof (excluding foundations and
footings), as estimated by Landlord, and such damage occurs during the last two
years of the Term, (3) regardless of the extent of damage to the Premises, the
damage is not fully covered by Landlord’s insurance policies or Landlord makes a
good faith determination that restoring the Building would be uneconomical, or
(4) Landlord is required to pay any insurance proceeds arising out of the
Casualty to a Landlord’s Mortgagee, then Landlord may terminate this Lease by
giving written notice of its election to terminate within 30 days after the
Damage Notice has been delivered to Tenant.

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition as they existed
immediately before such Casualty; however, Landlord shall not be required to
repair or replace any alterations or betterments within the Premises (which
shall be promptly and with due diligence repaired and restored by Tenant at
Tenant’s sole cost and expense) or any furniture, equipment, trade fixtures or
personal property of Tenant or others in the Premises or the Building, and
Landlord’s obligation to repair or restore the Premises shall be limited to the
extent of the insurance proceeds actually received by Landlord for the Casualty
in question. If this Lease is terminated under the provisions of this
Section 15, Landlord shall be entitled to the full proceeds of the insurance
policies providing coverage for all alterations, improvements and betterments in
the Premises (and, if Tenant has failed to maintain insurance on such items as
required by this Lease, Tenant shall pay Landlord an amount equal to the
proceeds Landlord would have received had Tenant maintained insurance on such
items as required by this Lease).

(e) Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be), unless a Tenant Party caused such damage,
in which case, Tenant shall continue to pay Rent without abatement.

16. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project. If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within 30 days following written request therefor, the part of such
taxes for which Tenant is primarily liable hereunder; however, Landlord shall
not pay such amount if Tenant notifies Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in accordance with Law and if
the non-payment thereof does not pose a threat of loss or seizure of the Project
or interest of Landlord therein or impose any fee or penalty against Landlord.

 

   13   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

17. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

(a) Payment Default. Tenant’s failure to pay Rent within five days after
Landlord has delivered written notice to Tenant that the same is due; however,
an Event of Default shall occur hereunder without any obligation of Landlord to
give any notice if Tenant fails to pay Rent when due and, during the 12 month
interval preceding such failure, Landlord has given Tenant written notice of
failure to pay Rent on one or more occasions;

(b) Abandonment. Tenant (1) abandons or vacates the Premises or any substantial
portion thereof or (2) fails to continuously operate its business in the
Premises;

(c) Estoppel. Tenant fails to provide any estoppel certificate after Landlord’s
written request therefor pursuant to Section 25(e) and such failure shall
continue for five days after Landlord’s second written notice thereof to Tenant;

(d) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under
Section 11(a);

(e) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against the Premises or the
Project for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(d);

(f) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of more than 30 days after Landlord has delivered to
Tenant written notice thereof; and

(g) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; (4) for the reorganization or
modification of Tenant’s capital structure; or (5) in any assignment for the
benefit of creditors proceeding; however, if such a petition is filed against
Tenant, then such filing shall not be an Event of Default unless Tenant fails to
have the proceedings initiated by such petition dismissed within 90 days after
the filing thereof.

18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of (1) all Rent
accrued hereunder through the date of termination, (2) all amounts due under
Section 19(a), and (3) an amount equal to (A) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the “Prime Rate” as published on the date
this Lease is terminated by The Wall Street Journal, Southwest Edition, in its
listing of “Money Rates” minus one percent, minus (B) the then present fair
rental value of the Premises for such period, similarly discounted;

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts due from
time to time under Section 19(a), and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If Landlord elects to proceed under this Section 18(b), Landlord
may remove all of Tenant’s property from the Premises and store the same in a
public warehouse or elsewhere at the cost of, and for the account of, Tenant,
without becoming liable for any loss or damage which may be occasioned thereby.
Landlord shall use reasonable efforts to relet the Premises on such terms as
Landlord in its sole discretion may determine (including a term different from
the Term, rental concessions, and

 

   14   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

alterations to, and improvement of, the Premises); however, Landlord shall not
be obligated to relet the Premises before leasing other portions of the Building
or Complex and Landlord shall not be obligated to accept any prospective tenant
proposed by Tenant unless such proposed tenant meets all of Landlord’s leasing
criteria. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder.
Reentry by Landlord in the Premises shall not affect Tenant’s obligations
hereunder for the unexpired Term; rather, Landlord may, from time to time, bring
an action against Tenant to collect amounts due by Tenant, without the necessity
of Landlord’s waiting until the expiration of the Term. Unless Landlord delivers
written notice to Tenant expressly stating that it has elected to terminate this
Lease, all actions taken by Landlord to dispossess or exclude Tenant from the
Premises shall be deemed to be taken under this Section 18(b). If Landlord
elects to proceed under this Section 18(b), it may at any time elect to
terminate this Lease under Section 18(a);

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate;

(d) Suspension of Services. Suspend any services required to be provided by
Landlord hereunder without being liable for any claim for damages therefor; or

(e) Alteration of Locks. Additionally, with or without notice, and to the extent
permitted by Law, Landlord may alter locks or other security devices at the
Premises to deprive Tenant of access thereto, and Landlord shall not be required
to provide a new key or right of access to Tenant.

19. Payment by Tenant; Non-Waiver; Cumulative Remedies.

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all costs incurred by Landlord (including court costs and reasonable attorneys’
fees and expenses) in (1) obtaining possession of the Premises, (2) removing and
storing Tenant’s or any other occupant’s property, (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant, (4) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting), (5) performing Tenant’s obligations which Tenant
failed to perform, and (6) enforcing, or advising Landlord of, its rights,
remedies, and recourses arising out of the default. To the full extent permitted
by law, Landlord and Tenant agree the federal and state courts of the state in
which the Premises are located shall have exclusive jurisdiction over any matter
relating to or arising from this Lease and the parties’ rights and obligations
under this Lease.

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity, (2) shall be cumulative, and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future. Additionally, Tenant shall defend, indemnify and
hold harmless Landlord, Landlord’s Mortgagee and their respective
representatives and agents from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages and expenses (including reasonable
attorneys’ fees) arising from Tenant’s failure to perform its obligations under
this Lease.

 

   15   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

20. Landlord’s Lien. In addition to any statutory landlord’s lien, now or
hereafter enacted, Tenant grants to Landlord, to secure performance of Tenant’s
obligations hereunder, a security interest in all of Tenant’s property situated
in or upon, or used in connection with, the Premises or the Project, and all
proceeds thereof (except merchandise sold in the ordinary course of business)
(collectively, the “Collateral”), and the Collateral shall not be removed from
the Premises or the Project without the prior written consent of Landlord until
all obligations of Tenant have been fully performed. Such personalty thus
encumbered includes specifically all trade and other fixtures for the purpose of
this Section 20 and inventory, equipment, contract rights, accounts receivable
and the proceeds thereof. Upon the occurrence of an Event of Default, Landlord
may, in addition to all other remedies, without notice or demand except as
provided below, exercise the rights afforded to a secured party under the
Uniform Commercial Code of the state in which the Premises are located (the
“UCC”). To the extent the UCC requires Landlord to give to Tenant notice of any
act or event and such notice cannot be validly waived before a default occurs,
then five-days’ prior written notice thereof shall be reasonable notice of the
act or event. In order to perfect such security interest, Landlord may file any
financing statement or other instrument necessary at Tenant’s expense at the
state and county Uniform Commercial Code filing offices. Tenant grants to
Landlord a power of attorney to execute and file any financing statement or
other instrument necessary to perfect Landlord’s security interest under this
Section 20, which power is coupled with an interest and is irrevocable during
the Term. Landlord may also file a copy of this Lease as a financing statement
to perfect its security interest in the Collateral. Within ten days following
written request therefor, Tenant shall execute financing statements to be filed
of record to perfect Landlord’s security interest in the Collateral.

21. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises during the Term, broom-clean,
reasonable wear and tear (and condemnation and Casualty damage not caused by
Tenant, as to which Sections 14 and 15 shall control) excepted, and shall
deliver to Landlord all keys to the Premises. Provided that Tenant has performed
all of its obligations hereunder, Tenant may remove all unattached trade
fixtures, furniture, and personal property placed in the Premises or elsewhere
in the Building by Tenant (but Tenant may not remove any such item which was
paid for, in whole or in part, by Landlord or any wiring or cabling unless
Landlord requires such removal). Additionally, at Landlord’s option, Tenant
shall remove such alterations, additions, improvements, trade fixtures, personal
property, equipment, wiring, conduits, cabling, and furniture (including
Tenant’s Off-Premises Equipment) as Landlord may request; however, Tenant shall
not be required to remove any addition or improvement to the Premises or the
Project if Landlord has specifically agreed in writing that the improvement or
addition in question need not be removed. Tenant shall repair all damage caused
by such removal. All items not so removed shall, at Landlord’s option, be deemed
to have been abandoned by Tenant and may be appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord without notice to Tenant and
without any obligation to account for such items; any such disposition shall not
be considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted under Section 20. The provisions of
this Section 21 shall survive the end of the Term.

22. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
(a) Tenant shall pay, in addition to the other Rent, Basic Rent equal to the
greater of (1) 200% of the Rent payable during the last month of the Term, or
(2) 125% of the prevailing rental rate in the Building for similar space, and
(b) Tenant shall otherwise continue to be subject to all of Tenant’s obligations
under this Lease. The provisions of this Section 22 shall not be deemed to limit
or constitute a waiver of any other rights or remedies of Landlord provided
herein or at law. If Tenant fails to surrender the Premises upon the termination
or expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom.

 

   16   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

23. Certain Rights Reserved by Landlord. Provided that the exercise of such
rights does not unreasonably interfere with Tenant’s occupancy of the Premises,
Landlord shall have the following rights:

(a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project, or any part thereof; to enter upon the
Premises (after giving Tenant reasonable notice thereof, which may be oral
notice, except in cases of real or apparent emergency, in which case no notice
shall be required) and, during the continuance of any such work, to temporarily
close doors, entryways, public space, and corridors in the Building; to
interrupt or temporarily suspend Building services and facilities; to change the
name of the Building; and to change the arrangement and location of entrances or
passageways, doors, and doorways, corridors, elevators, stairs, restrooms, or
other public parts of the Building;

(b) Security. To take such reasonable measures as Landlord deems advisable for
the security of the Building and its occupants; evacuating the Building for
cause, suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after normal business hours and on Sundays
and holidays, subject, however, to Tenant’s right to enter when the Building is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time;

(c) Prospective Purchasers and Lenders. To enter the Premises at all reasonable
hours to show the Premises to prospective purchasers or lenders; and

(d) Prospective Tenants. At any time during the last 12 months of the Term (or
earlier if Tenant has notified Landlord in writing that it does not desire to
renew the Term) or at any time following the occurrence of an Event of Default,
to enter the Premises at all reasonable hours to show the Premises to
prospective tenants.

24. Substitution Space. Landlord may, at Landlord’s expense, relocate Tenant
within the Complex to space which is comparable in size, utility and condition
to the Premises. If Landlord relocates Tenant, Landlord shall reimburse Tenant
for Tenant’s reasonable out-of-pocket expenses for moving Tenant’s furniture,
equipment, and supplies from the Premises to the relocation space and for
reprinting Tenant’s stationery of the same quality and quantity as Tenant’s
stationery supply on hand immediately before Landlord’s notice to Tenant of the
exercise of this relocation right. Upon such relocation, the relocation space
shall be deemed to be the Premises and the terms of this Lease shall remain in
full force and shall apply to the relocation space. No amendment or other
instrument shall be necessary to effectuate the relocation contemplated by this
Section; however, if requested by Landlord, Tenant shall execute an appropriate
amendment document within ten business days after Landlord’s written request
therefor. If Tenant fails to execute such relocation amendment within such time
period, or if Tenant fails to relocate within the time period stated in
Landlord’s relocation notice to Tenant (or, if such relocation space is not
available on the date specified in Landlord’s relocation notice, as soon
thereafter as the relocation space becomes available and is tendered to Tenant
in the condition required by this Lease), then, in addition to Landlord’s other
remedies set forth in this Lease, at law and/or in equity, Landlord may
terminate this Lease by notifying Tenant in writing thereof at least 60 days
prior to the termination date contained in Landlord’s termination notice. Time
is of the essence with respect to Tenant’s obligations under this Section.

25. Miscellaneous.

(a) Landlord Transfer. Landlord may transfer any portion of the Project and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes in
writing Landlord’s obligations hereunder arising from and after the transfer
date.

(b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other

 

   17   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

areas of the Building shall be limited to Tenant’s actual direct, but not
consequential, damages therefor and shall be recoverable only from the interest
of Landlord in the Building, and Landlord (and its partners, shareholders or
members) shall not be personally liable for any deficiency. Additionally, Tenant
hereby waives its statutory lien under Section 91.004 of the Texas Property
Code.

(c) Force Majeure. Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
terrorist acts or activities, governmental laws, regulations, or restrictions,
or any other causes of any kind whatsoever which are beyond the control of such
party.

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than CAPSTAR
Commercial Real Estate Services, Ltd. and Anchor Realty Advisors, LLC, whose
commissions shall be paid by Landlord pursuant to separate written agreements.
Tenant and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, liens and other liability for commissions or other compensation
claimed by any other broker or agent claiming the same by, through, or under the
indemnifying party.

(e) Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within ten days after Landlord has made a request
therefor, a certificate signed by Tenant confirming and containing such factual
certifications and representations as to this Lease as Landlord may reasonably
request. Unless otherwise required by Landlord’s Mortgagee or a prospective
purchaser or mortgagee of the Project, the initial form of estoppel certificate
to be signed by Tenant is attached hereto as Exhibit F. If Tenant does not
deliver to Landlord the certificate signed by Tenant within such required time
period, Landlord, Landlord’s Mortgagee and any prospective purchaser or
mortgagee, may conclusively presume and rely upon the following facts: (1) this
Lease is in full force and effect; (2) the terms and provisions of this Lease
have not been changed except as otherwise represented by Landlord; (3) not more
than one monthly installment of Basic Rent and other charges have been paid in
advance; (4) there are no claims against Landlord nor any defenses or rights of
offset against collection of Rent or other charges; and (5) Landlord is not in
default under this Lease. In such event, Tenant shall be estopped from denying
the truth of the presumed facts.

(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information,
(2) hand-delivered to the intended addressee, (3) sent by a nationally
recognized overnight courier service, or (4) sent by facsimile transmission
during normal business hours followed by a confirmatory letter sent in another
manner permitted hereunder. All notices shall be effective upon delivery to the
address of the addressee (even if such addressee refuses delivery thereof). The
parties hereto may change their addresses by giving notice thereof to the other
in conformity with this provision.

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

(h) Amendments; Binding Effect; No Electronic Records. This Lease may not be
amended except by instrument in writing signed by Landlord and Tenant. No
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by Landlord, and no custom or practice which
may evolve between the parties in the administration of the terms hereof shall
waive or diminish the right of Landlord to insist upon the performance by Tenant
in strict accordance with the terms hereof. Landlord and Tenant hereby agree not
to conduct the transactions or communications contemplated by this Lease by
electronic means, except by facsimile transmission as specifically set forth in
Section 25(f); nor shall the use of the phrase “in writing” or the word

 

   18   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

“written” be construed to include electronic communications except by facsimile
transmissions as specifically set forth in Section 25(f). The terms and
conditions contained in this Lease shall inure to the benefit of and be binding
upon the parties hereto, and upon their respective successors in interest and
legal representatives, except as otherwise herein expressly provided. This Lease
is for the sole benefit of Landlord and Tenant, and, other than Landlord’s
Mortgagee, no third party shall be deemed a third party beneficiary hereof.

(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

(m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

(n) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state in which the Premises are located.

(o) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord.

(p) Water or Mold Notification. To the extent Tenant or its agents or employees
discover any water leakage, water damage or mold in or about the Premises or
Project, Tenant shall promptly notify Landlord thereof in writing.

(q) Joint and Several Liability. If Tenant is comprised of more than one party,
each such party shall be jointly and severally liable for Tenant’s obligations
under this Lease. All unperformed obligations of Tenant hereunder not fully
performed at the end of the Term shall survive the end of the Term, including
payment obligations with respect to Rent and all obligations concerning the
condition and repair of the Premises.

(r) Financial Reports. Within 15 days after Landlord’s request, Tenant will
furnish Tenant’s most recent audited financial statements (including any notes
to them) to Landlord, or, if no such audited statements have been prepared, such
other financial statements (and notes to them) as may have been prepared by an
independent

 

   19   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

certified public accountant or, failing those, Tenant’s internally prepared
financial statements. If Tenant is a publicly traded corporation, Tenant may
satisfy its obligations hereunder by providing to Landlord Tenant’s most recent
annual and quarterly reports. Tenant will discuss its financial statements with
Landlord and, following the occurrence of an Event of Default hereunder, will
give Landlord access to Tenant’s books and records in order to enable Landlord
to verify the financial statements. Landlord will not disclose any aspect of
Tenant’s financial statements that Tenant designates to Landlord as confidential
except (1) to Landlord’s Mortgagee or prospective mortgagees or purchasers of
the Building, (2) in litigation between Landlord and Tenant, and/or (3) if
required by court order. Tenant shall not be required to deliver the financial
statements required under this Section 25(r) more than once in any 12-month
period unless requested by Landlord’s Mortgagee or a prospective buyer or lender
of the Building or an Event of Default occurs.

(s) Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within 30 days after Landlord’s delivery to Tenant of a
statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

(t) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location without
Landlord’s prior written consent. All providers of Telecommunications Services
shall be required to comply with the rules and regulations of the Building,
applicable Laws and Landlord’s policies and practices for the Building. Tenant
acknowledges that Landlord shall not be required to provide or arrange for any
Telecommunications Services and that Landlord shall have no liability to any
Tenant Party in connection with the installation, operation or maintenance of
Telecommunications Services or any equipment or facilities relating thereto.
Tenant, at its cost and for its own account, shall be solely responsible for
obtaining all Telecommunications Services.

(u) Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent; however, Tenant may disclose the terms
and conditions of this Lease if required by Law or court order, to its
attorneys, accountants, employees and existing or prospective financial partners
provided same are advised by Tenant of the confidential nature of such terms and
conditions and agree to maintain the confidentiality thereof (in each case,
prior to disclosure). Tenant shall be liable for any disclosures made in
violation of this Section by Tenant or by any entity or individual to whom the
terms of and conditions of this Lease were disclosed or made available by
Tenant. The consent by Landlord to any disclosures shall not be deemed to be a
waiver on the part of Landlord of any prohibition against any future disclosure.

(v) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so,
and that Tenant’s corporation number assigned by the Nevada Secretary of State
is C17483-1999. Landlord hereby represents and warrants to Tenant that Landlord
is a duly formed and existing entity qualified to do business in the state in
which the Premises are located, that Landlord has full right and authority to
execute and deliver this Lease, and that each person signing on behalf of
Landlord is authorized to do so.

(w) Hazardous Materials. The term “Hazardous Materials” means any substance,
material, or waste which is now or hereafter classified or considered to be
hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or

 

   20   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

threatens to pose a hazard to the health or safety of persons on the Premises or
in the Project. Tenant shall not use, generate, store, or dispose of, or permit
the use, generation, storage or disposal of Hazardous Materials on or about the
Premises or the Project except in a manner and quantity necessary for the
ordinary performance of Tenant’s business, and then in compliance with all Laws.
If Tenant breaches its obligations under this Section 25(w), Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Notwithstanding Landlord’s indemnity contained in
Section 11(d), Tenant shall defend, indemnify, and hold harmless Landlord and
its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees and cost of clean up and remediation) arising from
Tenant’s failure to comply with the provisions of this Section 25(w). This
indemnity provision shall survive termination or expiration of this Lease.

(x) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A -    Outline of Premises Exhibit B -    Description of the Land
Exhibit C -    Building Rules and Regulations Exhibit D -    Tenant Finish-Work
Exhibit E -    Form of Confirmation of Rent Commencement Date Letter Exhibit F -
   Form of Tenant Estoppel Letter Exhibit G -    Parking Exhibit H -    Right of
First Refusal Exhibit I -    Rent Abatement Provisions Exhibit J -    Waiver of
Consumer Rights

(y) Determination of Charges. Landlord and Tenant agree that each provision of
this Lease for determining charges and amounts payable by Tenant (including
provisions regarding Additional Rent and Tenant’s Proportionate Share of Taxes
and Electrical Costs) is commercially reasonable and, as to each such charge or
amount, constitutes a statement of the amount of the charge or a method by which
the charge is to be computed for purposes of Section 93.012 of the Texas
Property Code.

(z) Prohibited Persons and Transactions. Tenant represents and warrants that
neither Tenant nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not Transfer this
Lease to, contract with or otherwise engage in any dealings or transactions or
be otherwise associated with such persons or entities.

26. Other Provisions.

(a) Shared Conference Room. Subject to availability, and upon reasonable prior
notice to Landlord, Tenant shall be permitted to use the Building’s shared
conference room (the “Conference Room”). Tenant shall be allowed to use the
Conference Room at no additional charge for the first four hours of such usage
per month. Any additional usage of the Conference Room shall be at the rate then
established by Landlord for use of the Conference Room.

(b) Exercise Facility. For so long as Landlord maintains a fitness center for
use by occupants of the Building (the “Fitness Center”), Tenant’s employees may
access and use the Fitness Center, at no charge during the initial Term,
provided that such employees follow all rules and regulations applicable to the
Fitness Center,

 

   21   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

as the same may be adjusted from time to time, including the execution by each
user of Landlord’s standard release form. In the event that Landlord no longer
provides a Fitness Center for use by occupants of the Building, Tenant shall not
be entitled to any credit toward or abatement of Rent.

27. Temporary Space.

(a) Lease Grant; Term; Acceptance; Insurance; Prospective Tenants. Beginning on
December 30, 2006, Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, on all of the terms and conditions of this Lease (except as
otherwise set forth in this Section 27), a portion of the second floor (Suite
200 – E) of the Building containing approximately 3,203 rentable square feet and
depicted on Exhibit A (the “Temporary Space”). The lease term for the Temporary
Space shall commence on the full execution of this Lease, and expire on the
Commencement Date (the “Temporary Space Term”). Tenant accepts the Temporary
Space in its “AS-IS” condition on the date this Lease is entered into, and
Landlord shall have no obligation to perform any demolition or tenant-finish
work therein. Prior to Tenant’s occupancy of the Temporary Space, Tenant shall
deliver to Landlord evidence that the insurance required under Section 11(a) of
this Lease has been obtained. With regards to the Temporary Space, Landlord
shall have the right to enter the Temporary Space at all reasonable hours to
show the Temporary Space to prospective tenants.

(b) Basic Rent; Additional Rent; Tenant’s Proportionate Share; Cabling Costs.
During the Temporary Space Term, Tenant shall not pay monthly Basic Rent,
Tenant’s Proportionate Share of Taxes or Tenant’s share of Additional Rent with
respect to the Temporary Space. However, during the Temporary Space Term Tenant
shall pay Tenant’s Proportionate Share of Electrical Costs with respect to the
Temporary Space. Landlord shall reimburse Tenant for Tenant’s reasonable
out-of-pocket expenses for Tenant’s voice and data cabling costs in the
Temporary Space.

(c) Landlord’s Right to Relocate. Landlord may relocate the Temporary Space
within the Building to space which is comparable in size, utility and condition
to the Temporary Space, at Tenant’s cost and expense, effective as of the date
(the “Move-Out Date”) 30 days after Landlord provides to Tenant written notice
thereof. If Landlord relocates Tenant as permitted by this Section 27, then
Tenant shall vacate and surrender the Temporary Space in the condition required
under this Lease and remove all of Tenant’s property from the Temporary Space by
the Move-Out Date. If Tenant fails to so vacate the Temporary Space, the Tenant
shall be a holdover tenant with respect thereto pursuant to Section 22 of this
Lease (and shall pay to Landlord holdover rent with respect to the Temporary
Space as set forth in such Section 22).

(d) Surrender of Temporary Space Upon Commencement Date. Within two days after
the Commencement Date, Tenant shall vacate and surrender the Temporary Space in
the condition required under this Lease and relocate to the Initial Premises,
failing which Tenant shall be a holdover tenant with respect to the Temporary
Space pursuant to Section 22 of this Lease (and shall pay to Landlord the
holdover rent with respect thereto as set forth in Section 22) and Tenant shall
pay to Landlord Rent with respect to the Initial Premises in accordance with
this Lease. Landlord shall reimburse Tenant for Tenant’s reasonable
out-of-pocket expenses for moving Tenant’s furniture, equipment, and supplies
from the Temporary Space to the Premises at the end of the Temporary Space Term.

 

   22   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD:   CRP HOLDINGS V, L.P., a Delaware limited partnership   By:   CRP
Holdings GP-V, LLC, a Delaware limited liability company, its general partner  
    By:   /s/ Henry G. Brauer         Henry G. Brauer, Executive Vice President
      Execution Date: ______________________________ TENANT:   ENERGYTEC, INC.,
a Nevada corporation       By:   /s/ Dorothea Krempein         Dorothea
Krempein, Chief Financial Officer       Execution Date:
______________________________

 

   23   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

LOGO [g82794001.jpg]

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

REFUSAL SPACE

LOGO [g82794002.jpg]

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF THE LAND

Tract I:

Being a tract of land out of the Denton Darby Survey, Abstract No. 260, in the
City of Plano, Collin County, Texas, and being all of Lot 1R, Block A of the 2nd
Replat of Preston Park South Addition, an addition to the City of Plano, Texas
according to the plat thereof recorded in Cabinet H, Slide 391 of the Map
Records of Collin County, Texas, and being more particularly described as
follows:

BEGINNING at a  1/2” iron rod found with a cap stamped “2419” for the East
corner of a corner clip at the intersection of the Easterly right-of-way line of
Preston Road (State Highway No. 289, 150’ right-of-way at this point) with the
Northerly right-of-way line of Preston Park Boulevard (90’ right-of-way at this
point);

THENCE with the said Easterly right-of-way line of Preston Road, the following
courses and distances to wit:

North 44 deg. 27 Min. 20 sec West, a distance of 35.36 feet to a 5/8” iron rod
found with cap stamped “2419” for corner;

North 00 deg. 32 min. 40 sec. East, a distance of 259.23 feet to a 5/8” iron rod
found with cap stamped “2419” for corner;

North 11 deg. 32 min. 40 sec. East, a distance of 95.09 feet to an “X” cut in
concrete found for corner;

North 20 deg. 11 min. 54 sec. East, a distance of 243.37 feet to a Hilti nail
found in concrete for corner;

North 00 deg. 32 min. 40 sec. East, a distance of 10.54 feet to a PK nail found
in concrete for the Southwesterly corner of Lot One (1), Block A of the Preston
Park Village Addition, an addition to the City of Plano, Texas, according to the
replat thereof recorded in Cabinet F, Slide 704 of the Map Records of Collin
County, Texas;

THENCE with the South line of said lot, South 89 deg. 27 min. 20 sec. East, a
distance of 518.17 feet to a 5/8” iron rod set for the Northeast corner of Lot
1R, Block A of Preston Park South Addition;

THENCE leaving the South line of Lot One (1), Block A of Preston Park Village
Addition, South 00 deg. 32 min. 40 sec. West, a distance of 155.72 feet to a
point for the Easterly most common corner of Lots 1R and 2R, Block A of Preston
Park South Addition;

THENCE with the common line of Lots 1R and 2R, Block A of Preston Park South
Addition, the following courses and distance to wit:

North 89 deg. 27 min. 20 sec. West, a distance of 446.92 feet to a point for
corner;

South 00 deg. 32 min. 40 sec. West, a distance of 99.00 feet to a point for
corner;

South 89 deg. 27 min. 20 sec. East, a distance of 144.53 feet to a point for
corner;

South 44 deg. 31 min. 21 sec. East, a distance of 102.26 feet to an “X” cut
found in concrete for corner;

South 45 deg. 35 min. 14 sec. West, a distance of 410.94 feet to a 5/8” iron rod
found in the Northerly right-of-way line of Preston Park Boulevard for corner;

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

THENCE with the said Northerly right-of-way line, North 89 deg. 27 min. 20 sec.
West, a distance of 72.37 feet to the POINT OF BEGINNING and containing 193,377
square feet or 4.4393 acres of land.

Tract II:

BEING a tract of land out of the Denton Darby Survey, Abstract No. 260, in the
City of Plano, Collin County, Texas and being all of Lot 2R, Block A of the 2nd
Replat of Preston Park South Addition, an addition to the City of Plano, Texas,
according to the plat thereof recorded in Cabinet H, Slide 391 of the Map
Records of Collin County, Texas, and being more particularly described as
follows:

COMMENCING at a  1/2” iron rod found with a cap stamped “2419” for the East
corner of corner clip at the intersection of the Easterly right-of-way line of
Preston Road (State Highway No. 289, 150 feet right-of-way at this point) with
the Northerly right-of-way line of Preston Park Boulevard (90’ right-of-way at
this point);

THENCE with the said Northerly right-of-way line, South 89 deg. 27 min. 20 sec.
East, a distance of 72.37 feet to a 5/8” iron rod found for the Southerly common
corner of Lots 1R and 2R, Block A of the Preston Park South Addition and the
POINT OF BEGINNING;

THENCE with the common line of said lots, the following courses and distances to
wit:

North 45 deg. 35 min. 14 sec. East, a distance of 410.94 feet to an “X” cut in
concrete for corner;

North 44 deg. 31 min. 21 sec. West, a distance of 102.26 feet to a point for
corner;

North 89 deg. 27 min. 20 sec. West, a distance of 144.53 feet to a point for
corner;

North 00 deg. 32 min. 40 sec. East, a distance of 99.00 feet to a point for
corner;

South 89 deg. 27 min. 20 sec. East, a distance of 446.92 feet to a point for the
Easterly most common corner of Lots 1R and 2R, Block A of the Preston Park South
Addition;

THENCE with the common line of Lots 2R and 3A, Block A of the Preston Park South
Addition the following courses and distances to wit:

South 00 deg. 32 min. 40 sec. West, a distance of 139.28 feet to a 5/8” iron rod
found with cap for corner;

North 89 deg. 27 min. 20 sec. West, a distance of 125.0 feet to a PK nail found
for corner;

South 00 deg. 32 min. 40 sec. West, a distance of 306.48 feet to a PK nail found
in the Northerly right-of-way line of said Preston Park Boulevard for the
beginning of a non-tangent curve to the right, having a central angle of 09 deg.
13 min. 19 sec., a radius of 1225.00 feet and a chord bearing and distance of
South 85 deg. 56 min. 00 sec. West, 196.96 feet;

Westerly with said curve, an arc distance of 197.17 feet to a PK nail found in
concrete for the point of tangency;

North 89 deg. 27 min. 20 sec. West, a distance of 199.48 feet to the POINT OF
BEGINNING and containing 131,150 square feet of 3.0108 acres of land.

Tract III:

BEING a tract of land out of the Denton Darby Survey, Abstract No. 260, in the
City of Plano, Collin County, Texas, and being all of Lot 3A, Block A of the
Final Plat and Conveyance Plat of Lots 3A and 4, Block A of Preston Park South,
an addition to the City of Plano, Texas, according to the plat thereof recorded
in Cabinet I, Slide 427 of the Map Records of Collin County, Texas and being
more particularly described as follows:

 

   2   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

COMMENCING at a  1/2” iron rod found with a cap stamped “2419” for the East
corner of a corner clip at the intersection of the Easterly right-of-way line of
Preston Road (State Highway No. 289,150 foot right-of-way at this point) with
the Northerly right-of-way line of Preston Park Boulevard (90 foot right-of-way
at this point);

THENCE with said Northerly right-of-way line, South 89 deg. 27 min. 20 sec.
East, a distance of 271.85 feet to a PK nail found in concrete for the beginning
of a tangent curve to the left, having a central angle of 09 deg. 13 min. 19
sec., a radius of 1225.00 feet and a chord bearing and distance of North 85 deg.
56 min. 00 sec. East, 196.96 feet;

THENCE continuing with the Northerly right-of-way line of Preston Park Boulevard
and the said curve, an arc distance of 197.17 feet to a PK nail found in
concrete for the Southerly common corner of Lots 2R and 3A, Block A of Preston
Park South Addition and the POINT OF BEGINNING;

THENCE leaving said Northerly right-of-way line and with the common line of Lots
2R and 3A, Block A of Preston Park South Addition, the following courses and
distances to wit:

North 00 deg. 32 min. 40 sec. East, a distance of 306.48 feet to a PK nail found
for corner;

South 89 deg. 27 min. 20 sec. East, a distance of 125.00 feet to a 5/8” iron rod
found with cap for corner;

North 00 deg. 32 min. 40 sec. East, passing the Easterly common corner of Lots
1R and 2R, Block A at a distance of 139.28 feet, in all a total distance of
295.00 feet to a 5/8” iron rod set with a yellow plastic cap stamped “Nelson
Corp.” (hereafter called 5/8” iron rod set) for corner in the South line of Lot
One (1), Block A of Preston Park Village Addition, an addition to the City of
Plano, Texas, according to the replat thereof recorded in Cabinet F, Page 704 of
the Map Records of Collin County, Texas;

THENCE with the South line of said addition, South 89 deg. 27 min. 20 sec. East,
a distance of 124.58 feet to a 5/8” iron rod set for corner;

THENCE leaving the South line of Lot One (1), Block A of Preston Park Village
Addition, South 00 deg. 25 min. 00 sec. West, a distance of 310.89 feet to a
POINT FOR BEGINNING of a tangent curve to the right, having a central angle of
07 deg. 18 min. 32 sec., a radius of 400.00 feet and a chord bearing and
distance of South 04 deg. 04 min. 16 sec. West, 50.99 feet;

THENCE with the said curve, an arc distance of 51.02 feet to a point for the
beginning of a reverse curve to the left, having a central angle of 07 deg. 18
min. 32 sec., a radius of 400.00 feet and a chord bearing and distance of South
04 deg. 04 min. 16 sec. West, 50.99 feet;

THENCE with said curve, an arc distance of 51.02 feet to the point of tangency;

THENCE South 00 deg. 25 min. 00 sec. West, a distance of 130.87 feet to a 5/8”
iron rod set in the Northerly <or line of said Preston Park Boulevard for the
beginning of a non-tangent curve to the left, having a central angle of 07 deg.
34 min. 14 sec., a radius of 595.00 feet and a chord bearing a distance of South
77 deg. 01 min. 57 sec. West, 78.56 feet;

THENCE with the said Northerly right-of-way line, the following courses and
distances to wit:

Westerly with said curve, an arc distance of 78.62 feet to a  1/2” iron rod
found with cap stamped “2419” for the beginning of a reverse curve to the right,
having a central angle of 08 deg. 04 min. 31 sec., a radius of 1225.00 feet and
a chord bearing and distance of South 77 deg. 17 min. 06 sec. West, 172.51 feet;
Westerly with said curve, an arc distance of 172.65 feet to the POINT OF
BEGINNING and containing 105,320 square feet or 2.4178 acres of land.

 

   3   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

Together with the appurtenant easements contained in the Amended and Restated
Declaration of Reciprocal Easements and Operating Agreement and Covenant
Agreement recorded under Clerk’s File No. 92-0080591, Land Records, Collin
County, Texas.

 

   4   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith, and the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

3. No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord. No
nails, hooks or screws (other than those which are necessary to hang paintings,
prints, pictures, or other similar items on the Premises’ interior walls) shall
be driven or inserted in any part of the Building except by Building maintenance
personnel. No curtains or other window treatments shall be placed between the
glass and the Building standard window treatments.

4. Landlord shall provide and maintain an alphabetical directory for all tenants
in the main lobby of the Building.

5. Landlord shall provide all door locks at the entry of each tenant’s leased
premises, at the cost of such tenant, and no tenant shall place any additional
door locks in its leased premises without Landlord’s prior written consent.
Landlord shall furnish to each tenant a reasonable number of keys to such
tenant’s leased premises, at such tenant’s cost, and no tenant shall make a
duplicate thereof.

6. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Building
entrances or lobby shall be conducted under Landlord’s supervision at such times
and in such a manner as Landlord may reasonably require. Each tenant assumes all
risks of and shall be liable for all damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for such tenant.

7. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

8. Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No birds or
animals (other than seeing-eye dogs) shall be brought into or kept in, on or
about any tenant’s leased premises. No portion of any tenant’s leased premises
shall at any time be used or occupied as sleeping or lodging quarters.

9. Tenant shall cooperate with Landlord’s employees in keeping its leased
premises neat and clean. Tenants shall not employ any person for the purpose of
such cleaning other than the Building’s cleaning and maintenance personnel.

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

10. To ensure orderly operation of the Building, no ice, mineral or other water,
towels, newspapers, etc. shall be delivered to any leased area except by persons
approved by Landlord.

11. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

12. No machinery of any kind (other than normal office equipment) shall be
operated by any tenant on its leased area without Landlord’s prior written
consent, nor shall any tenant use or keep in the Building any flammable or
explosive fluid or substance (other than typical office supplies [e.g.,
photocopier toner] used in compliance with all Laws).

13. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

14. No vending or dispensing machines of any kind may be maintained in any
leased premises without the prior written permission of Landlord.

15. Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.

16. All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each space. No
vehicle shall be parked as a “billboard” vehicle in the parking lot. Any vehicle
parked improperly may be towed away. Tenant, Tenant’s agents, employees, vendors
and customers who do not operate or park their vehicles as required shall
subject the vehicle to being towed at the expense of the owner or driver.
Landlord may place a “boot” on the vehicle to immobilize it and may levy a
charge of $50.00 to remove the “boot.” Tenant shall indemnify, hold and save
harmless Landlord of any liability arising from the towing or booting of any
vehicles belonging to a Tenant Party.

17. No tenant may enter into phone rooms, electrical rooms, mechanical rooms, or
other service areas of the Building unless accompanied by Landlord or the
Building manager.

18. Tenant will not permit any Tenant Party to bring onto the Project any
handgun, firearm or other weapons of any kind, illegal drugs or, unless
expressly permitted by Landlord in writing, alcoholic beverages.

19. Tenant shall not permit its employees, invitees or guests to smoke in the
Premises or the lobbies, passages, corridors, elevators, vending rooms, rest
rooms, stairways or any other area shared in common with other tenants in the
Building, or permit its employees, invitees, or guests to loiter at the Building
entrances for the purposes of smoking. Landlord may, but shall not be required
to, designate an area for smoking outside the Building.

 

   2   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT D

TENANT FINISH-WORK: ALLOWANCE

(Landlord Performs the Work)

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.

2. Space Plans.

(a) Preparation and Delivery. Within two business days after Tenant’s execution
of this Lease, Tenant shall meet with Interprise Design or another design
consultant selected by Landlord (the “Architect”) to discuss the nature and
extent of all improvements that Tenant proposes to install in the Premises and,
at such meeting, provide the Architect with all necessary data and information
needed by the Architect to prepare initial space plans therefor as required by
this paragraph. On or before the tenth day following the date of this Lease,
Landlord shall deliver to Tenant a space plan prepared by the Architect
depicting improvements to be installed in the Premises (the “Space Plans”).

(b) Approval Process. Tenant shall notify Landlord whether it approves of the
submitted Space Plans within three business days after Landlord’s submission
thereof. If Tenant disapproves of such Space Plans, then Tenant shall notify
Landlord thereof specifying in reasonable detail the reasons for such
disapproval, in which case Landlord shall, within three business days after such
notice, revise such Space Plans in accordance with Tenant’s objections and
submit to Tenant for its review and approval. Tenant shall notify Landlord in
writing whether it approves of the resubmitted Space Plans within one business
day after its receipt thereof. This process shall be repeated until the Space
Plans have been finally approved by Tenant and Landlord. If Tenant fails to
notify Landlord that it disapproves of the initial Space Plans within three
business days (or, in the case of resubmitted Space Plans, within one business
day) after the submission thereof, then Tenant shall be deemed to have approved
the Space Plans in question.

3. Working Drawings.

(a) Preparation and Delivery. On or before the date which is 15 days following
the date on which the Space Plans are approved (or deemed approved) by Tenant
and Landlord, Landlord shall cause to be prepared final working drawings of all
improvements to be installed in the Premises and deliver the same to Tenant for
its review and approval (which approval shall not be unreasonably withheld,
delayed or conditioned). Such working drawings shall be prepared by Interprise
Design, or another design consultant selected by Landlord (whose fee shall be
included in the Total Construction Costs [defined below]).

(b) Approval Process. Tenant shall notify Landlord whether it approves of the
submitted working drawings within three business days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval, in which case Landlord shall, within three business days after
such notice, revise such working drawings in accordance with Tenant’s objections
and submit the revised working drawings to Tenant for its review and approval.
Tenant shall notify Landlord in writing whether it approves of the resubmitted
working drawings within one business day after its receipt thereof. This process
shall be repeated until the working drawings have been finally approved by
Landlord and Tenant. If Tenant fails to notify Landlord that it disapproves of
the initial working drawings within three business days (or, in the case of
resubmitted working drawings, within one business day) after the submission
thereof, then Tenant shall be deemed to have approved the working drawings in
question. Any delay caused by Tenant’s unreasonable withholding of its consent
or delay in giving its written approval as to such working drawings shall
constitute a Tenant Delay Day (defined below). If the working drawings are not
fully approved (or deemed approved) by both Landlord and Tenant by the 15th
business day after the delivery of the initial draft thereof to Tenant, then
each day after such time period that such working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant shall constitute a
Tenant Delay Day.

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

(c) Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or the Building’s
Systems, then the working drawings pertaining thereto must be approved by the
Building’s engineer of record. Landlord’s approval of such working drawings
shall not be unreasonably withheld, provided that (1) they comply with all Laws,
(2) the improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s Structure or the Building’s Systems
(including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’s common areas or
elevator lobby areas, (3) such working drawings are sufficiently detailed to
allow construction of the improvements in a good and workmanlike manner, and
(4) the improvements depicted thereon conform to the rules and regulations
promulgated from time to time by Landlord for the construction of tenant
improvements (a copy of which has been delivered to Tenant). As used herein,
“Working Drawings” means the final working drawings approved by Landlord, as
amended from time to time by any approved changes thereto, and “Work” means all
improvements to be constructed in accordance with and as indicated on the
Working Drawings, together with any work required by governmental authorities to
be made to other areas of the Building as a result of the improvements indicated
by the Working Drawings. Landlord’s approval of the Working Drawings shall not
be a representation or warranty of Landlord that such drawings are adequate for
any use or comply with any Law, but shall merely be the consent of Landlord
thereto. Tenant shall, at Landlord’s request, sign the Working Drawings to
evidence its review and approval thereof. After the Working Drawings have been
approved, Landlord shall cause the Work to be performed in substantial
accordance with the Working Drawings.

4. Bidding of Work. Prior to commencing the Work, Landlord shall competitively
bid the Work to three contractors approved by Landlord. If the estimated Total
Construction Costs are expected to exceed the Construction Allowance, Tenant
shall be allowed to review the submitted bids from such contractors to value
engineer any of Tenant’s requested alterations. In such case, Tenant shall
notify Landlord of any items in the Working Drawings that Tenant desires to
change within two business days after Landlord’s submission thereof to Tenant.
If Tenant fails to notify Landlord of its election within such two business day
period, Tenant shall be deemed to have approved the bids. Within five business
days following Landlord’s submission of the initial construction bids to Tenant
under the foregoing provisions (if applicable), Tenant shall have completed all
of the following items: (a) finalized with Landlord’s representative and the
proposed contractor, the pricing of any requested revisions to the bids for the
Work, and (b) approved in writing any overage in the Total Construction Costs in
excess of the Construction Allowance, failing which each day after such five
business day period shall constitute a Tenant Delay Day.

5. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (1) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), (2) the exterior appearance of the Building, or (3) the
appearance of the Building’s common areas or elevator lobby areas, or (b) if any
such requested change might delay the Rent Commencement Date, Landlord may
withhold its consent in its sole and absolute discretion. Tenant shall, upon
completion of the Work, cause to be prepared an accurate architectural
“as-built” plan of the Work as constructed, which plan shall be incorporated
into this Exhibit D by this reference for all purposes. If Tenant requests any
changes to the Work described in the Space Plans or the Working Drawings, then
such increased costs and any additional design costs incurred in connection
therewith as the result of any such change shall be added to the Total
Construction Costs.

6. Definitions. As used herein, a “Tenant Delay Day” means each day of delay in
the performance of the Work that occurs (a) because Tenant fails to timely
furnish any information or deliver or approve any required documents such as the
Space Plans or Working Drawings (whether preliminary, interim revisions or
final), pricing estimates, construction bids, and the like, (b) because of any
change by Tenant to the Space Plans or Working Drawings, (c) because Tenant
fails to attend any meeting with Landlord, the Architect, any design
professional, or any contractor, or their respective employees or
representatives, as may be required or scheduled hereunder or otherwise
necessary in connection with the preparation or completion of any construction
documents, such as the Space Plans or Working Drawings, or in connection with
the performance of the Work, (d) because of any specification by Tenant of
materials or installations in addition to or other than Landlord’s standard
finish-out materials, or (e) because a Tenant

 

   2   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

Party otherwise delays completion of the Work. As used herein “Substantial
Completion,” “Substantially Completed,” and any derivations thereof mean the
Work in the Premises is substantially completed (as reasonably determined by
Landlord) in substantial accordance with the Working Drawings. Substantial
Completion shall have occurred even though minor details of construction,
decoration, landscaping and mechanical adjustments remain to be completed by
Landlord.

7. Walk-Through; Punchlist. When Landlord considers the Work in the Premises to
be Substantially Completed, Landlord will notify Tenant and, within three
business days thereafter, Landlord’s representative and Tenant’s representative
shall conduct a walk-through of the Premises and identify any necessary touch-up
work, repairs and minor completion items that are necessary for final completion
of the Work. Neither Landlord’s representative nor Tenant’s representative shall
unreasonably withhold his or her agreement on punchlist items. Landlord shall
use reasonable efforts to cause the contractor performing the Work to complete
all punchlist items within 30 days after agreement thereon; however, Landlord
shall not be obligated to engage overtime labor in order to complete such items.

8. Excess Costs. The entire cost of performing the Work (including design of and
space planning for the Work and preparation of the Working Drawings and the
final “as-built” plan of the Work, costs of construction labor and materials,
electrical usage during construction, additional janitorial services, general
tenant signage, related taxes and insurance costs, licenses, permits,
certifications, surveys and other approvals required by Law, and the
construction supervision fee referenced in Section 10 of this Exhibit, all of
which costs are herein collectively called the “Total Construction Costs”) in
excess of the Construction Allowance (hereinafter defined) shall be paid by
Tenant. Upon approval of the Working Drawings and selection of a contractor,
Tenant shall promptly (a) execute a work order agreement prepared by Landlord
which identifies such drawings and itemizes the Total Construction Costs and
sets forth the Construction Allowance, and (b) pay to Landlord 90% of the amount
by which Total Construction Costs exceed the Construction Allowance. Upon
Substantial Completion of the Work and before Tenant occupies the Premises to
conduct business therein, Tenant shall pay to Landlord an amount equal to the
Total Construction Costs (as adjusted for any approved changes to the Work),
less (1) the amount of the advance payment already made by Tenant, and (2) the
amount of the Construction Allowance. In the event of default of payment of such
excess costs, Landlord (in addition to all other remedies) shall have the same
rights as for an Event of Default under this Lease.

9. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $22.00 per rentable square foot in the Premises (the
“Construction Allowance”) to be applied toward the Total Construction Costs, as
adjusted for any changes to the Work. The Construction Allowance shall not be
disbursed to Tenant in cash, but shall be applied by Landlord to the payment of
the Total Construction Costs, if, as, and when the cost of the Work is actually
incurred and paid by Landlord. Tenant may use up to $2.00 per rentable square
foot in the Premises of the Construction Allowance towards the cost of Tenant’s
installation of telephone and data networks and other move related costs. The
Construction Allowance must be used (that is, the Work must be fully complete
and the Construction Allowance disbursed) within six months following the Rent
Commencement Date or shall be deemed forfeited with no further obligation by
Landlord with respect thereto, time being of the essence with respect thereto.

10. Construction Management. Landlord or its Affiliate or agent shall supervise
the Work, make disbursements required to be made to the contractor, and act as a
liaison between the contractor and Tenant and coordinate the relationship
between the Work, the Building and the Building’s Systems. In consideration for
Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction supervision fee equal to five percent of the Total Construction
Costs.

 

   3   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

11. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:   

Kim Heliste

c/o CAPSTAR Commercial Real Estate Services, Ltd.

4975 Preston Park Boulevard, Suite 15

  

Plano, Texas 75093

Telephone: 972.985.4000

Telecopy: 972.985.4083

Tenant’s Representative:   

Dorothea Krempein

c/o EnergyTec, Inc.

14785 Preston Road, Suite S-550

  

Dallas, Texas 75254-7876

Telephone: 972.789.5134

Telecopy: 972.789.5138

12. Miscellaneous. To the extent not inconsistent with this Exhibit,
Sections 8(a) and 21 of this Lease shall govern the performance of the Work and
Landlord’s and Tenant’s respective rights and obligations regarding the
improvements installed pursuant thereto.

 

   4   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT E

CONFIRMATION OF COMMENCEMENT DATE

                    , 2006

EnergyTec, Inc.

4965 Preston Park Boulevard, Suite 270-E

Plano, Texas 75093

 

  Re: Lease Agreement (the “Lease”) dated November 27,, 2006, between CRP
HOLDINGS V, L.P., a Delaware limited partnership (“Landlord”), and ENERGYTEC,
INC., a Nevada corporation (“Tenant”). Capitalized terms used herein but not
defined shall be given the meanings assigned to them in the Lease.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1. Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects except for the punchlist items described on Exhibit A
hereto (the “Punchlist Items”), and except for such Punchlist Items, Landlord
has fulfilled all of its duties under the Lease with respect to such initial
tenant improvements. Furthermore, Tenant acknowledges that the Premises are
suitable for the Permitted Use.

2. Rent Commencement Date. The Rent Commencement Date of the Lease is
                    , 2006.

3. Expiration Date. The Term is scheduled to expire on the last day of the 64th
full calendar month of the Term, which date is                     , 201__.

4. Contact Person. Tenant’s contact person in the Premises is:

EnergyTec, Inc. 4965

Preston Park Boulevard, Suite 270-E

Plano, Texas 75093

Attention:                                         

Telephone:             .            .            

Telecopy:             .            .            

5. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

6. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Sincerely, CAPSTAR COMMERCIAL REAL ESTATE SERVICES, LTD., on behalf of Landlord
By:      Name:      Title:     

 

Agreed and accepted: ENERGYTEC, INC., a Nevada corporation By:        Dorothea
Krempein, Chief Financial Officer

 

   2   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT A

PUNCHLIST ITEMS

Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.

 

   3   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TENANT ESTOPPEL LETTER

Loan No. 76-            

General Electric Capital Corporation

16479 Dallas Parkway, Suite 500

Addison, Texas 75001

 

  RE: Lease dated                             , 200     (the “Lease”), for
Preston Park Financial Center [East/West], Plano Texas (the “Property”)

Ladies and Gentlemen:

The undersigned is Tenant under the Lease. Tenant certifies to the current Owner
(“Landlord”) and to General Electric Capital Corporation and its successors,
transferees and assigns (collectively, “Lender”) and acknowledges and agrees
that:

1. The following information concerning the Lease is true and correct:

 

Landlord:    CRP Holdings V, L.P. (“Landlord”) Tenant:   
                             (“Tenant”) Premises:    49     Preston Park Blvd.,
Suite              (“Premises”) containing                      rentable square
feet Amendments, Modifications, Assignments or Assumptions after lease
execution:                                          
                                        
                                        
                                                                   
                                                                               
                                        
                                                                   
                                                                               
                                        
                                                                   
                                                                               
                                        
                                                                 Rent
Commencement Date:    _____________________________________ Expiration Date of
Term:    _____________________________________ Current Monthly payments under
the Lease:    _____________________________________ Basic Rent:   
_____________________________________ Common Area Maintenance:   
_____________________________________ Real Estate Taxes:   
_____________________________________ Electricity:   
_____________________________________ Parking Charges:   
_____________________________________ Renewal Option:   
_____________________________________

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

Amount of Security Deposit:                     

2. The Lease contains the entire agreement between Landlord and Tenant with
respect to the subject matter thereof, has not been modified or amended except
as indicated above, no options to purchase or rights of first refusal are
contained therein, and there are no other agreements between them, oral or
written, regarding the Premises or the Property.

3. The Lease (modified as indicated above) is presently in full force and effect
in accordance with its terms and Tenant has accepted the Premises.

4. All rent and additional rent payable under the Lease as of the date of this
letter has been paid in full and no rent or additional rent to become payable
under the Lease has been paid more than 30 days in advance.

5. To the best of Tenant’s knowledge, no party to the Lease is in default
thereunder, and no event has occurred which, with the giving of notice or the
passage of time, or both, would constitute a default thereunder.

6. Tenant has no counterclaims, defenses or offsets to its obligations under the
Lease or to the enforcement of any of the landlord’s rights thereunder.

7. Landlord has completed all alterations, additions, painting and refurbishing
to the Premises and the Property required to be performed by Landlord, and there
are no rent concessions, rebates, free rents or similar inducements except as
set forth in the Lease.

8. The Lease is subject and subordinate to any and all existing and future
mortgages and any ground lease of the Premises.

9. Tenant acknowledges that if Lender succeeds to the interest of Landlord under
the Lease, Lender shall not be liable for any act or omission of any prior
landlord (including Landlord), liable for the return of any advance rental
deposit or any security deposit (unless such sums have actually been received by
Lender as security for Tenant’s performance under the Lease), subject to any
offset or defense which Tenant may have against any such prior landlord or bound
by any rent or additional rent Tenant may have paid for more than the current
month, or bound by any assignment, surrender, termination, cancellation, waiver,
release, amendment or modification of the Lease not expressly permitted by the
Lease made without its express written consent.

10. If Lender succeeds to the interest of Landlord under the Lease by any means,
Tenant agrees to attorn to Lender and be bound to Lender under all the terms of
the Lease on the condition that Lender does not disturb the possession of the
Tenant under the Lease if the Lease is in full force and effect and the Tenant
is not then in default under the Lease.

Tenant acknowledges that Lender has requested this letter in connection with a
proposed financing of the Premises, and that Lender may rely on the information
set forth in this letter.

 

   By:      Name:      Title:      Dated:     

 

   2   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT G

PARKING

Tenant shall be provided a total of 13 parking access cards permitting Tenant to
use up to 13 unreserved parking spaces, at no additional charge during the
initial Term, in the parking facilities associated with the Building (the
“Parking Area”) subject to such terms, conditions and regulations as are from
time to time applicable to patrons of the Parking Area.

Subject to availability and at Landlord’s discretion, Tenant may, by delivering
to Landlord no less than 30 days’ prior written notice, convert two of its 13
unreserved parking spaces to reserved parking spaces in the Parking Area by
paying to Landlord, concurrently with Tenant’s payment of Basic Rent, the
monthly parking rent for such reserved parking spaces at the rate of $55.00 per
reserved parking space per month (plus all applicable taxes) during the initial
Term; provided, that Landlord shall provide any requested reserved spaces as
soon as such reserved spaces become available. Tenant’s election to use such
reserved spaces shall remain effective until the end of the Term.

Tenant shall at all times comply with all Laws respecting the use of the Parking
Area. Landlord reserves the right to adopt, modify, and enforce reasonable rules
and regulations governing the use of the Parking Area from time to time
including any key-card, sticker, or other identification or entrance systems and
hours of operations. Landlord may refuse to permit any person who violates such
rules and regulations to park in the Parking Area, and any violation of the
rules and regulations shall subject the car to removal from the Parking Area.

Tenant may validate visitor parking by such method or methods as Landlord may
approve, at the validation rate from time to time generally applicable to
visitor parking. Unless specified to the contrary above, the parking spaces
provided hereunder shall be provided on an unreserved, “first-come, first
served” basis. Tenant acknowledges that Landlord has arranged or may arrange for
the Parking Area to be operated by an independent contractor, not affiliated
with Landlord.

There will be a replacement charge payable by Tenant equal to the amount posted
from time to time by Landlord for loss of any magnetic parking card or parking
sticker issued by Landlord.

All motor vehicles (including all contents thereof) shall be parked in the
Parking Area at the sole risk of Tenant and each other Tenant Party, it being
expressly agreed and understood Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and Landlord is not responsible for
the protection and security of such vehicles. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS LEASE, LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER
FOR ANY PROPERTY DAMAGE OR LOSS WHICH MIGHT OCCUR ON THE PARKING AREA OR AS A
RESULT OF OR IN CONNECTION WITH THE PARKING OF MOTOR VEHICLES IN ANY OF THE
PARKING SPACES.

If, for any reason, Landlord is unable to provide all or any portion of the
parking spaces to which Tenant is entitled hereunder, then Tenant’s obligation
to pay for such parking spaces shall be abated for so long as Tenant does not
have the use thereof; this abatement shall be in full settlement of all claims
that Tenant might otherwise have against Landlord because of Landlord’s failure
or inability to provide Tenant with such parking spaces. Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties.

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT H

RIGHT OF FIRST REFUSAL

Subject to then-existing renewal or expansion options of other tenants and
provided no Event of Default then exists, if Landlord receives a bona fide offer
from a third party (the “Third Party Offer”) to lease the space designated on
Exhibit A (the “Refusal Space”) and Landlord is willing to accept the terms of
such Third Party Offer, Landlord shall offer to lease to Tenant the Refusal
Space on the same terms and conditions as the Third Party Offer; such offer
shall be in writing, specify the rent to be paid for the Refusal Space, contain
the basic terms and conditions of the Third Party Offer and the date on which
the Refusal Space shall be included in the Premises (the “Refusal Notice”). The
Refusal Notice shall be substantially similar to the Refusal Notice attached to
this Exhibit. Tenant shall notify Landlord in writing whether Tenant elects to
lease the entire portion of the Refusal Space subject to the Third Party Offer
on the same terms and conditions as the Third Party Offer in the Refusal Notice,
within five days after Landlord delivers to Tenant the Refusal Notice. If Tenant
timely elects to lease the Refusal Space within such five day period, then
Landlord and Tenant shall execute an amendment to this Lease, effective as of
the date the Refusal Space is to be included in the Premises, on the same terms
as this Lease except (a) the Basic Rent shall be the amount specified in the
Refusal Notice, (b) the term for the Refusal Space shall be that specified in
the Refusal Notice, (c) Tenant shall lease the Refusal Space in an “AS-IS”
condition, Landlord shall not be required to perform any work therein, and
Landlord shall not provide to Tenant any allowances other than those contained
in the Third Party Offer (e.g., moving allowance, construction allowance, and
the like) if any, and (d) other terms set forth in this Lease which are
inconsistent with the terms of the Refusal Notice shall be modified accordingly.
Notwithstanding the foregoing, if the Refusal Notice includes space in excess of
the Refusal Space, Tenant must exercise its right hereunder, if at all, as to
all of the space contained in the Refusal Notice. If Tenant fails or is unable
to timely exercise its right hereunder, then such right shall lapse (it being
understood that Tenant’s right under this Exhibit is a one-time right only),
time being of the essence with respect to the exercise thereof, and Landlord may
lease all or a portion of the Refusal Space to third parties on such terms as
Landlord may elect. Tenant may not exercise its rights under this Exhibit if an
Event of Default exists or Tenant is not then occupying the entire Premises. For
purposes hereof, if an Refusal Notice is delivered for less than all of the
Refusal Space but such notice provides for an expansion, right of first refusal,
or other preferential right to lease some of the remaining portion of the
Refusal Space, then such remaining portion of the Refusal Space shall thereafter
be excluded from the provisions of this Exhibit. In no event shall Landlord be
obligated to pay a commission with respect to any space leased by Tenant under
this Exhibit, and Tenant and Landlord shall each indemnify the other against all
costs, expenses, attorneys’ fees, and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnifying party.

Tenant’s rights under this Exhibit shall terminate if (a) this Lease or Tenant’s
right to possession of the Premises is terminated, (b) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises, (c) Tenant fails
timely to exercise its option as to any portion of the Refusal Space, or
(d) less than two full calendar years remain on the initial Term of this Lease.

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

FORM OF REFUSAL NOTICE

[Insert Date of Notice]

BY TELECOPY AND FEDERAL EXPRESS

EnergyTec, Inc.

4965 Preston Park Boulevard, Suite 270-E

Plano, Texas 75093

 

  Re: Lease Agreement (the “Lease”) dated November 27, 2006, between CRP
HOLDINGS V, L.P., a Delaware limited partnership (“Landlord”), and ENERGYTEC,
INC., a Nevada corporation (“Tenant”). Capitalized terms used herein but not
defined shall be given the meanings assigned to them in the Lease.

Ladies and Gentlemen:

Pursuant to the Right of First Refusal attached to the Lease, this is a Refusal
Notice on Suite 280-E. The basic terms and conditions are as follows:

 

LOCATION:    ______________________________ SIZE:                        
rentable square feet BASIC RENT RATE:    $             per month TERM:   
______________________________ IMPROVEMENTS:    ______________________________
COMMENCEMENT:    ______________________________ PARKING TERMS:   
______________________________ OTHER MATERIAL TERMS:   
______________________________

Under the terms of the Right of First Refusal, you must exercise your rights, if
at all, as to the Refusal Space on the depiction attached to this Refusal Notice
within five days after Landlord delivers such Refusal Notice. Accordingly, you
have until 5:00 p.m. local time on                     , 200__, to exercise your
rights under the Right of First Refusal and accept the terms as contained
herein, failing which your rights under the Right of First Refusal shall
terminate and Landlord shall be free to lease the Refusal Space to any third
party. If possible, any earlier response would be appreciated. Please note that
your acceptance of this Refusal Notice shall be irrevocable and may not be
rescinded.

Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Refusal Notice including
the inclusion of the Refusal Space in the Premises; provided, however, that the
failure by Landlord and Tenant to execute such amendment shall not affect the
inclusion of such Refusal Space in the Premises in accordance with this Refusal
Notice.

 

   2   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

THE FAILURE TO ACCEPT THIS REFUSAL NOTICE BY (1) DESIGNATING THE “ACCEPTED” BOX,
AND (2) EXECUTING AND RETURNING THIS REFUSAL NOTICE TO LANDLORD WITHOUT
MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS
UNDER THE RIGHT OF FIRST REFUSAL, AND TENANT SHALL HAVE NO FURTHER RIGHTS TO THE
REFUSAL SPACE. THE FAILURE TO EXECUTE THIS LETTER WITHIN SUCH TIME PERIOD SHALL
BE DEEMED A WAIVER OF THIS REFUSAL NOTICE.

Should you have any questions, do not hesitate to call.

 

Sincerely,    By:      Name:      Title:     

[please check appropriate box]

ACCEPTED        ¨

REJECTED         ¨

 

ENERGYTEC, INC., a Nevada corporation By:      Name:      Title:      Date:     

Enclosure [attach depiction of Refusal Space]

 

   3   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT I

RENT ABATEMENT PROVISIONS

Basic Rent shall be conditionally abated during the first 120 days of the Term.
Commencing with the 121st day of the Term, Tenant shall make Basic Rent payments
as otherwise provided in this Lease. Notwithstanding such abatement of Basic
Rent (a) all other sums due under this Lease, including Additional Rent and
Tenant’s Proportionate Share of Electrical Costs and Taxes, shall be payable as
provided in this Lease, and (b) any increases in Basic Rent set forth in this
Lease shall occur on the dates scheduled therefor.

The abatement of Basic Rent provided for in this Exhibit is conditioned upon
Tenant’s full and timely performance of all of its obligations under this Lease.
If at any time during the Term an Event of Default by Tenant occurs, then the
abatement of Basic Rent provided for in this Exhibit shall immediately become
void, and Tenant shall promptly pay to Landlord, in addition to all other
amounts due to Landlord under this Lease, the full amount of all Basic Rent
herein abated.

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS



--------------------------------------------------------------------------------

EXHIBIT J

WAIVER OF CONSUMER RIGHTS

I waive my rights under the Deceptive Trade Practices-Consumer Protection Act,
Section 17.41 et seq., Texas Business & Commerce Code, a law that gives
consumers special rights and protections. After consultation with an attorney of
my own selection, I voluntarily consent to this waiver.

 

LANDLORD:   CRP HOLDINGS V, L.P., a Delaware limited partnership   By:   CRP
Holdings GP-V, LLC, a Delaware limited liability company, its general partner  
    By:   /s/ Henry G. Brauer         Henry G. Brauer, Executive Vice President
TENANT:   ENERGYTEC, INC., a Nevada corporation       By:   /s/ Dorothea
Krempein         Dorothea Krempein, Chief Financial Officer

 

   1   

PRESTON PARK FINANCIAL CENTER EAST

PLANO, TEXAS